Exhibit 10.1

 

EXECUTION VERSION

 

Published Deal CUSIP Number:  88163BAF0

Revolving Credit Facility CUSIP Number: 88163BAG8

Term Loan Facility CUSIP Number: 88163BAH6

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 30, 2018

 

among

 

TETRA TECH, INC.,

TETRA TECH CANADA HOLDING CORPORATION,

COFFEY UK LIMITED,

COFFEY SERVICES AUSTRALIA PTY. LTD.

and

CERTAIN OTHER SUBSIDIARIES,

as Borrowers,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

 

U.S. BANK NATIONAL ASSOCIATION

and

BANK OF MONTREAL,

as Co-Syndication Agents and L/C Issuers,

 

WELLS FARGO BANK, N.A.,

as Documentation Agent,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

U.S. BANK NATIONAL ASSOCIATION

and
BMO CAPITAL MARKETS,

as Joint Lead Arrangers,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I.

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

 

1.01

 

Defined Terms

 

3

1.02

 

Other Interpretive Provisions

 

32

1.03

 

Accounting Terms

 

33

1.04

 

Rounding

 

33

1.05

 

Exchange Rates; Currency Equivalents

 

33

1.06

 

Additional Alternative Currencies

 

34

1.07

 

Change of Currency

 

34

1.08

 

Times of Day

 

35

1.09

 

Letter of Credit Amounts

 

35

1.10

 

Accounting for Acquisitions and Divestitures

 

35

 

 

 

 

 

 

 

ARTICLE II.

 

 

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

 

 

 

 

2.01

 

Loans

 

36

2.02

 

Borrowings, Conversions and Continuations of Revolving Credit Loans

 

36

2.03

 

Letters of Credit

 

38

2.04

 

Swing Line Loans

 

47

2.05

 

Prepayments

 

49

2.06

 

Termination or Reduction of Revolving Credit Commitments

 

50

2.07

 

Repayment of Loans

 

51

2.08

 

Interest

 

51

2.09

 

Fees

 

52

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

52

2.11

 

Evidence of Debt

 

53

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

53

2.13

 

Sharing of Payments by Lenders

 

55

2.14

 

Designated Borrowers

 

56

2.15

 

Incremental Commitments

 

57

2.16

 

Cash Collateral

 

59

2.17

 

Defaulting Lenders

 

60

 

 

 

 

 

 

 

ARTICLE III.

 

 

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

 

 

 

 

3.01

 

Taxes

 

63

3.02

 

Illegality

 

67

3.03

 

Inability to Determine Rates

 

67

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

69

3.05

 

Compensation for Losses

 

71

3.06

 

Mitigation Obligations; Replacement of Lenders

 

71

 

i

--------------------------------------------------------------------------------


 

3.07

 

Survival

 

72

 

 

 

 

 

 

 

ARTICLE IV.

 

 

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

 

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

72

4.02

 

Conditions to all Credit Extensions

 

74

 

 

 

 

 

 

 

ARTICLE V.

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

5.01

 

Existence, Qualification and Power

 

75

5.02

 

Authorization; No Contravention

 

75

5.03

 

Governmental Authorization; Other Consents

 

75

5.04

 

Binding Effect

 

75

5.05

 

Financial Statements; No Material Adverse Effect

 

75

5.06

 

Litigation

 

76

5.07

 

No Default

 

76

5.08

 

Ownership of Property; Liens

 

76

5.09

 

Environmental Compliance

 

76

5.10

 

Insurance

 

76

5.11

 

Taxes

 

76

5.12

 

ERISA Compliance

 

77

5.13

 

Subsidiaries; Equity Interests

 

78

5.14

 

Margin Regulations; Investment Company Act

 

78

5.15

 

Disclosure

 

78

5.16

 

Compliance with Laws

 

78

5.17

 

Taxpayer Identification Number; Other Identifying Information

 

78

5.18

 

Solvency

 

79

5.19

 

Creation, Perfection and Priority of Liens

 

79

5.20

 

Collateral

 

79

5.21

 

Intellectual Property; Licenses, Etc

 

79

5.22

 

Representations as to Foreign Obligors

 

79

5.23

 

OFAC

 

80

5.24

 

Anti-Corruption Laws

 

80

5.25

 

EEA Financial Institution

 

80

5.26

 

Beneficial Ownership Certification

 

81

 

 

 

 

 

 

 

ARTICLE VI.

 

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

6.01

 

Financial Statements

 

81

6.02

 

Certificates; Other Information

 

81

6.03

 

Notices

 

83

6.04

 

Payment of Obligations

 

84

6.05

 

Preservation of Existence, Etc

 

84

6.06

 

Maintenance of Properties

 

84

 

ii

--------------------------------------------------------------------------------


 

6.07

 

Maintenance of Insurance

 

84

6.08

 

Compliance with Laws

 

84

6.09

 

Books and Records

 

84

6.10

 

Inspection Rights

 

84

6.11

 

Use of Proceeds

 

85

6.12

 

Approvals and Authorizations

 

85

6.13

 

Collateral; Additional Security; Additional Subsidiary Guarantors; Further
Assurances

 

85

6.14

 

Anti-Corruption Laws

 

88

 

 

 

 

 

 

 

ARTICLE VII.

 

 

 

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

7.01

 

Liens

 

88

7.02

 

Investments

 

89

7.03

 

Indebtedness

 

90

7.04

 

Fundamental Changes

 

92

7.05

 

Dispositions

 

92

7.06

 

Restricted Payments

 

93

7.07

 

Change in Nature of Business

 

94

7.08

 

Transactions with Affiliates

 

94

7.09

 

Burdensome Agreements

 

94

7.10

 

Use of Proceeds

 

95

7.11

 

Financial Covenants

 

95

7.12

 

Amendment or Modification of Subordinated Indebtedness or Permitted Convertible
Indebtedness

 

95

7.13

 

Amendment or Modification of Organization Documents

 

95

7.14

 

Payments of Subordinated Indebtedness or Permitted Convertible Indebtedness

 

95

7.15

 

Unconditional Purchase Obligations

 

95

7.16

 

Post-Closing Action

 

96

7.17

 

Anti-Corruption Laws

 

96

 

 

 

 

 

 

 

ARTICLE VIII.

 

 

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

 

 

 

 

 

8.01

 

Events of Default

 

96

8.02

 

Remedies Upon Event of Default

 

98

8.03

 

Application of Funds

 

99

 

 

 

 

 

 

 

ARTICLE IX.

 

 

 

 

ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

9.01

 

Appointment and Authority

 

100

9.02

 

Rights as a Lender

 

100

9.03

 

Exculpatory Provisions

 

101

9.04

 

Reliance by Administrative Agent

 

101

9.05

 

Delegation of Duties

 

102

 

iii

--------------------------------------------------------------------------------


 

9.06

 

Resignation of Administrative Agent

 

102

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

103

9.08

 

No Other Duties, Etc

 

103

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

103

9.10

 

Collateral and Guaranty Matters

 

105

9.11

 

Secured Cash Management Agreements, Secured Hedging Agreements and Secured
Permitted Bilateral Letters of Credit

 

105

9.12

 

Quebec Matters

 

106

9.13

 

No Lender is an Employee Benefit Plan

 

106

 

 

 

 

 

 

 

ARTICLE X.

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

10.01

 

Amendments, Etc

 

108

10.02

 

Notices; Effectiveness; Electronic Communication

 

110

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

112

10.04

 

Expenses; Indemnity; Damage Waiver

 

112

10.05

 

Payments Set Aside

 

114

10.06

 

Successors and Assigns

 

114

10.07

 

Treatment of Certain Information; Confidentiality

 

119

10.08

 

Right of Setoff

 

119

10.09

 

Interest Rate Limitation

 

120

10.10

 

Counterparts; Integration; Effectiveness

 

120

10.11

 

Survival of Representations and Warranties

 

120

10.12

 

Severability

 

121

10.13

 

Replacement of Lenders

 

121

10.14

 

Governing Law; Jurisdiction; Etc

 

122

10.15

 

Waiver of Jury Trial

 

122

10.16

 

No Advisory or Fiduciary Responsibility

 

123

10.17

 

Electronic Execution of Assignments and Certain Other Documents

 

123

10.18

 

USA PATRIOT Act Notice

 

124

10.19

 

Judgment Currency

 

124

10.20

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

 

124

 

 

 

 

 

SIGNATURES

 

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(e)

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.05

 

Supplement to Interim Financial Statements

5.13

 

Subsidiaries; Equity Interests

5.17

 

Identification Numbers for Designated Borrowers that are Foreign Subsidiaries

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

7.16

 

Post-Closing Action

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

 

Form of

A

 

Loan Notice

B

 

Swing Line Loan Notice

C-1

 

Revolving Credit Note

C-2

 

Term Loan Note

D

 

Compliance Certificate

E

 

Assignment and Assumption

F

 

Designated Borrower Request and Assumption Agreement

G

 

Designated Borrower Notice

H

 

Letter of Credit Report

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of July 30, 2018, among TETRA TECH, INC., a Delaware corporation (the
“Company”), TETRA TECH CANADA HOLDING CORPORATION, COFFEY UK LIMITED, COFFEY
SERVICES AUSTRALIA PTY. LTD. and CERTAIN OTHER SUBSIDIARIES OF THE COMPANY PARTY
HERETO PURSUANT TO SECTION 2.14 (each a “Designated Borrower” and, together with
the Company, the “Borrowers” and, each a “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, U.S. BANK, NATIONAL ASSOCIATION, as L/C Issuer, and BANK OF MONTREAL, as
L/C Issuer.

 

RECITALS:

 

A.                                    The Company, certain of its Subsidiaries
party thereto as “Designated Borrowers”, Bank of America, N.A, as administrative
agent, and the lenders party thereto (the “Existing Lenders”) entered into that
certain Amended and Restated Credit Agreement dated as of May 7, 2013 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders have made
available to the Company and such Subsidiaries a revolving credit facility, with
a letter of credit subfacility, a swing line loan subfacility and a
multicurrency subfacility, and a term loan facility.

 

B.                                    The Company has requested that the
Existing Credit Agreement be amended and restated, among other things, to extend
the maturity date of the revolving credit facility and the term loan facility,
make an additional advance under the term loan facility and make certain other
changes as set forth herein, and the Administrative Agent and the Lenders are
willing to make such amendments to the Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

(i)                                     Simultaneously with the Closing Date,
(A) the commitments of Existing Lenders under the Existing Credit Agreement who
elect not to continue as Lenders under this Agreement shall be terminated and a
portion of the Loans made on the Closing Date shall be used to repay all
principal, interest and fees owing to such Existing Lenders with respect to
their Loans (as defined in the Existing Credit Agreement) on the Closing Date,
(B) the Commitments and Applicable Percentages of each of the Lenders under this
Agreement shall be as set forth on Schedule 2.01, (C) the outstanding amount of
Term Loans (as defined in the Existing Credit Agreement) shall be reallocated
among the Term Loan Lenders as Term Loans hereunder in accordance with their
respective Applicable Percentages of the Term Loan Facility hereunder and the
requisite assignments shall be deemed to be made in such amounts among the Term
Loan Lenders party hereto to the extent necessary to make such reallocation,
with the same force and effect as if such assignments were evidenced by
applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement or applicable Assignments and
Assumptions hereunder, but without the payment of any related assignment fee,
(D) the outstanding amount of Revolving Credit Loans (as defined in the Existing
Credit Agreement) shall be reallocated among the Revolving Credit Lenders as
Revolving Credit Loans hereunder in accordance with their respective Applicable
Revolving Credit Percentages hereunder and the requisite assignments shall be
deemed to be made in such amounts among the Revolving Credit Lenders party
hereto to the extent necessary to make such reallocation, with the same force
and effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement or applicable Assignments and Assumptions hereunder, but
without the payment of any related assignment

 

1

--------------------------------------------------------------------------------


 

fee, (E) the swing line subfacility under the Existing Credit Agreement shall
continue as the swing line subfacility hereunder, with the Swing Line Sublimit
set out herein, and the Swing Line Loans (as defined in the Existing Credit
Agreement), if any, shall continue as and deemed to be Swing Line Loans
hereunder, and (F) the letter of credit subfacility provided in the Existing
Credit Agreement shall continue as the Letter of Credit facility hereunder and
the Existing Letters of Credit (as defined herein) shall be deemed to be Letters
of Credit issued hereunder.

 

(ii)                                  Notwithstanding anything to the contrary
in Section 10.06 of the Existing Credit Agreement or Section 10.06 of this
Agreement, no other documents or instruments, including any Assignment and
Assumption, shall be executed in connection with the assignments contemplated in
paragraph (i) above (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption.  On
the Closing Date, the applicable Lenders shall make full cash settlement with
one another (including with any Lender whose commitments are being decreased or
terminated), either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments, such that after giving effect to
such settlements each Lender shall have funded its Applicable Percentage of the
Outstanding Amount of all Loans.

 

(iii)                               The Company (on behalf of itself and any
Designated Borrowers party to the Existing Credit Agreement but not party
hereto), the other Borrowers, the Administrative Agent, the L/C Issuer, the
Swing Line Lender and the Lenders hereby agree that upon the effectiveness of
this Agreement, the terms and provisions of the Existing Credit Agreement which
in any manner govern or evidence the Obligations, the rights and interests of
the Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders
and any terms, conditions or matters related to any thereof, shall be and hereby
are amended and restated in their entirety by the terms, conditions and
provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.

 

(iv)                              Notwithstanding the amendment and restatement
of the Existing Credit Agreement and of any related “Loan Documents” (as such
term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (A) all
Obligations (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement and other Existing Loan Documents as of the Closing
Date (the “Existing Obligations”) shall continue as Obligations hereunder,
(B) each of this Agreement, the Notes and the other Loan Documents is given as a
substitution or supplement of, as the case may be, and not as a payment of, any
of the Existing Obligations of the Borrowers and the Guarantors (as herein
defined) under the Existing Credit Agreement or any other Existing Loan Document
and is not intended to constitute a novation thereof or of any of the other
Existing Loan Documents, and (C) certain of the Existing Loan Documents will
remain in full force and effect, as set forth in this Agreement.  Upon the
effectiveness of this Agreement, (A) all Revolving Credit Loans, Term Loans and
Swing Line Loans (each as defined in the Existing Credit Agreement) outstanding
under the Existing Credit Agreement as of the Closing Date (other than those
repaid on the Closing Date as provided in paragraph (i) above) accruing interest
with respect to the Base Rate (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement, if any, shall constitute Revolving Credit
Loans or Swing Line Loans, as the case may be, hereunder accruing interest at
the Base Rate hereunder and (B) all Term Loans and Revolving Credit Loans (each
as defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement as of the Closing Date (other than those repaid on the Closing
Date as provided in paragraph (i) above) accruing interest with respect to the
Eurocurrency Rate (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement, shall constitute Term Loans or Revolving Credit
Loans, as the case may be, hereunder accruing interest at the Eurocurrency Rate
hereunder without terminating or restarting any Interest Period applicable
thereto and not otherwise ending on the Closing

 

2

--------------------------------------------------------------------------------


 

Date (it being understood that such Interest Period(s) shall continue in effect
for the remaining duration thereof and the continuation or conversion of any
such Loan shall be subject to Section 2.02 hereof).  The Administrative Agent
and the Existing Lenders party hereto agree that the transactions contemplated
in these paragraphs (i) through (iv) shall not give rise to any obligation of
any Borrower to make any payment under Section 3.05 of the Existing Credit
Agreement (except as may be requested by any Existing Lender not electing to
become a Lender hereunder).

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person (or any division or other business
unit of such other Person) or at least a majority of the voting stock of another
Person, in each case whether or not involving a merger or consolidation with
such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form supplied or approved by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Fee Letter” has the meaning specified in the definition of Fee Letters.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
Sterling and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

3

--------------------------------------------------------------------------------


 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit Commitments and (b) $200,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

 

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by the sum of such
Term Loan Lender’s unused Term Loan Commitment at such time plus the principal
amount of such Term Loan Lender’s Term Loans outstanding at such time, and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Aggregate Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, in each
case, subject to adjustment as provided in Section 2.17.  If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Aggregate Revolving Credit Commitments have expired,
then the Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Eurocurrency Rate
Loans and
Letter of Credit Fee

 

Base
Rate Loans

 

I

 

Less than 0.75 to 1.00

 

0.150

%

1.000

%

0.000

%

II

 

Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00

 

0.175

%

1.125

%

0.125

%

III

 

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00

 

0.200

%

1.250

%

0.250

%

IV

 

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00

 

0.250

%

1.500

%

0.500

%

V

 

Greater than or equal to 2.25 to 1.00

 

0.300

%

1.750

%

0.750

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Loan Lenders (in the case of the Term Loan Facility) and the
Required Revolving Credit Lenders (in the case of the Revolving Credit
Facility), Pricing Level V shall apply in respect of the Term Loan Facility and
the Revolving Credit Facility, in each case as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after

 

4

--------------------------------------------------------------------------------


 

such Compliance Certificate is delivered.  The Applicable Rate in effect from
the Closing Date until the first Business Day following the delivery of the
Compliance Certificate for the fiscal quarter ending on or about September 30,
2018, shall be determined based upon Pricing Level IV.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), U.S. Bank and BMO Capital Markets, in their capacity as joint lead
arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended October 1, 2017, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

 

“Australian Dollar” or “Aus $” means the lawful currency of Australia.

 

5

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Credit Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of Montreal” means Bank of Montreal and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Loan Borrowing, as the context may require.

 

6

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollar” or “Can $” means the lawful currency of Canada.

 

“Captive Insurance Subsidiary” means any Subsidiary of the Company operating a
regulated captive insurance program permitted by Section 6.07 for the benefit of
one or more of the Company and its Subsidiaries.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Revolving Credit Lenders and PBLOC Banks, as collateral for L/C Obligations,
Secured Permitted Bilateral Letters of Credit or obligations of Revolving Credit
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in  each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchase card, electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.

 

7

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption, phase-in or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time  (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of the Company entitled to vote for members of the
board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 25% or more of the combined voting power of such securities.

 

“Closing Date” means the first date all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

8

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, all personal and real property of the Company,
any Subsidiary of the Company or any other Person in which the Administrative
Agent is granted a Lien under any Security Instrument as security for all or any
portion of the Obligations or any other obligation arising under any Loan
Document.

 

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment, as
the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Second Amended and Restated Company Guaranty dated
as of the Closing Date made by the Company in favor of the Administrative Agent
for the benefit of the Secured Parties.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the tax expense for Federal, state, local and foreign income taxes of the
Company and its Subsidiaries for such period (net of tax benefit),
(iii) depreciation and amortization expense for such period, (iv) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, (v) cost of employee services received in share-based payment
transactions (in accordance with FASB ASC 718) which do not represent a cash
item in such period or any future period and (vi) up to $39,000,000 of non-cash
charges incurred in connection with the wind-down of non-core construction
activities in the Company’s Remediation and Construction Management segment
through the end of fiscal year 2023 and minus (b) to the extent included in
calculating such Consolidated Net Income, all non-cash items increasing
Consolidated Net Income for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial letters of
credit, but limited, in the case of non-financial performance letters of credit,
to drawn and unreimbursed amounts), bankers’ acceptances, bank guaranties,
surety bonds (limited as to surety bonds to non-contingent obligations with
respect thereto) and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company

 

9

--------------------------------------------------------------------------------


 

or a Subsidiary is a general partner or joint venturer, unless such Indebtedness
is expressly made non-recourse to the Company or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges during such
period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Net Worth” means, as of any date of determination, consolidated
stockholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP, but excluding in such calculation the impact
of accumulated other comprehensive income (or loss) reflected on the Company’s
Consolidated Balances Sheets as a result of unrealized mark to market
fluctuations from swaps and other hedging transactions.

 

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets of the Company and its Subsidiaries on such date determined
on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would, unless
cured or waived, be an Event of Default.

 

10

--------------------------------------------------------------------------------


 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of any Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Company, the Administrative
Agent, the L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

 

11

--------------------------------------------------------------------------------


 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elevated Ratio Period” has the meaning specified in Section 7.11(b).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate; or (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means

 

(a)                                 With respect to any Credit Extension:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the LIBOR Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(ii)                                  denominated in Australian dollars, the
rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period;

 

13

--------------------------------------------------------------------------------


 

(iii)                               denominated in Canadian dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

 

(iv)                              denominated in a Non-LIBOR Quoted Currency
other than those currencies listed above, the rate per annum designated with
respect to such currency at the time such currency was approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.  The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in this definition of “Eurocurrency Rate” or with respect
to any comparable or successor rate thereto.

 

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Revolving Credit Loans that are Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency.  All Revolving Credit
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means a Subsidiary that is neither a Loan Party nor a
Material Subsidiary nor a Material Domestic Subsidiary nor a Subsidiary that has
been selected by the Company to become a Subsidiary Guarantor (whether pursuant
to Section 6.13 or otherwise).

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Subsidiary Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guarantee of such Subsidiary Guarantor,
or a grant by such Subsidiary Guarantor of a Lien, becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
such Subsidiary Guarantor and any and all guarantees of such Subsidiary
Guarantor’s Swap Obligations by other Loan Parties). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

14

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Recipient or required to be withheld or deducted from payment to a Recipient,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or that are Other Connection Taxes (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which such Borrower is located, (c) any backup withholding tax that is required
by the Code to be withheld from amounts payable to a Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a) and (e) any U.S. federal
withholding Taxes imposed under FATCA.  Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Obligor to
any Lender hereunder or under any other Loan Document, provided that such Lender
shall have complied with Section 3.01(e)(i).

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Lenders” has the meaning specified in the Recitals hereto.

 

“Existing Letters of Credit” means those Letters of Credit described in
Schedule 1.01(e) hereto.

 

“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) termination of the Aggregate Commitments, (b) payment
in full of all Obligations (other than (i) contingent indemnification
obligations and (ii) obligations and liabilities under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Bilateral Letters of
Credit as to which arrangements satisfactory to the applicable Cash Management
Bank, Hedge Bank or PBLOC Bank shall have been made) and (c) the expiration or
termination of all Letters of Credit and Secured Permitted Bilateral Letters of
Credit (other than Letters of Credit or Secured Permitted Bilateral Letters of
Credit as to which other arrangements with respect thereto satisfactory to
Administrative Agent and the L/C Issuer or the applicable PBLOC Bank, as
applicable, shall have been made).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that

 

15

--------------------------------------------------------------------------------


 

(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means (i) the letter agreement, dated June 25, 2018, among the
Company, Bank of America and MLPFS (the “Agent Fee Letter”), (ii) the letter
agreement, dated June 25, 2018, among the Company, Bank of America and the
Arrangers, (iii) the letter agreement, dated June 25, 2018, between the Company
and U.S. Bank and (iv) the letter agreement, dated June 25, 2018, between the
Company and Bank of Montreal.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Government Scheme or Arrangement” has the meaning set forth in
Section 5.12(d).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the Outstanding Amount of all outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

16

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract is a Lender or an Affiliate of a Lender, or (b) at the time it (or its
Affiliate) becomes a Lender, is party to a Swap Contract, in each case, in its
capacity as a party to such Swap Contract.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a)(i).

 

“Incremental Commitment” has the meaning assigned to such term in
Section 2.15(a).

 

“Incremental Commitment Amendment” has the meaning assigned to such term in
Section 2.15(d).

 

“Incremental Effective Date” has the meaning assigned to such term in
Section 2.15(e).

 

“Incremental Increase” has the meaning assigned to such term in Section 2.15(a).

 

“Incremental Lender” has the meaning assigned to such term in Section 2.15(c).

 

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.15(a).

 

“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.15(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

17

--------------------------------------------------------------------------------


 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   capital leases and Synthetic Lease
Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice;
provided that:

 

18

--------------------------------------------------------------------------------


 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person (other than any equity swaps or options on the capital
stock of the Company entered into in connection with any Permitted Convertible
Indebtedness), whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning specified in Section 5.21.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

19

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) each of Bank of America, U.S. Bank National Association
and Bank of Montreal, in each case subject to such sublimits as such L/C Issuer
may establish with the Company from time to time for the issuance of Letters of
Credit by such L/C Issuer under this Agreement, which sublimits shall initially
be $33,333,334 (of which up to $8,333,334 may be used for financial Letters of
Credit) in the case of Bank of America, $33,333,333 (of which up to $8,333,333
may be used for financial Letters of Credit) in the case of U.S. Bank and
$33,333,333 (of which up to $8,333,333 may be used for financial Letters of
Credit) in the case of Bank of Montreal, (b) any replacement letter of credit
issuer arising under Section 9.06 and (c) any other Lender or any Affiliate of a
Lender which has agreed in a writing (which writing shall set forth the initial
sublimit for all Letters of Credit to be issued by such L/C Issuer under this
Agreement) to become an “L/C Issuer” hereunder and has been approved by the
Company and the Administrative Agent; provided, in all cases that the aggregate
sublimits established by all L/C Issuers shall not exceed the Letter of Credit
Sublimit then in effect.  For the avoidance of doubt, any sublimit that an L/C
Issuer may establish for Letters of Credit to be issued by it shall be part of
and not in addition to the Letter of Credit Sublimit.  All singular references
to the L/C Issuer shall mean any L/C Issuer, the L/C Issuer that has issued the
applicable Letter of Credit, or all L/C Issuers, as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit Commitments and (b) $100,000,000 (of which no more
than $25,000,000 shall be available at any time for financial Letters of
Credit).  The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Revolving Credit Commitments.

 

20

--------------------------------------------------------------------------------


 

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page or other applicable
screen page the Administrative Agent designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning assigned to such term in
Section 3.03(b)(i).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means a Revolving Credit Loan, a Swing Line Loan or a Term Loan.

 

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Issuer Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.16, the Fee Letters, each Security Instrument and the Guaranties.

 

“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

21

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Domestic Subsidiary” means, as of any date of determination, each
direct or indirect Domestic Subsidiary of the Company that either (i) has assets
as of such date equal to 5% or more of the Consolidated Total Assets as of the
last day of the four fiscal quarter period of the Company most recently ended
for which financial information is available or (ii) had revenues in such four
fiscal quarter period equal to 5% or more of the consolidated total revenues of
the Company and its Subsidiaries.  For the purpose of the foregoing
calculations, (x) revenues shall be calculated giving effect to any pro forma
adjustments, with respect to any Acquisition or Disposition, in a manner
consistent with the adjustments described in Section 1.10 and (y) the assets and
revenues of a Subsidiary shall be deemed to include the assets and revenues of
its Subsidiaries.

 

“Material Subsidiary” means, as of any date of determination, each direct or
indirect Subsidiary of the Company that either (i) has assets as of such date
equal to 5% or more of the Consolidated Total Assets as of the last day of the
four fiscal quarter period of the Company most recently ended for which
financial information is available or (ii) had revenues in such four fiscal
quarter period equal to 5% or more of the consolidated total revenues of the
Company and its Subsidiaries.  For the purpose of the foregoing calculations,
(x) revenues shall be calculated giving effect to any pro forma adjustments,
with respect to any Acquisition or Disposition, in a manner consistent with the
adjustments described in Section 1.10 and (y) the assets and revenues of a
Subsidiary shall be deemed to include the assets and revenues of its
Subsidiaries.

 

“Maturity Date” means July 30, 2023; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
successors.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a Term Loan Note or a Revolving Credit Note, as the context may
require.

 

22

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Secured Permitted Bilateral Letter of
Credit, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” of a Subsidiary Guarantor shall
exclude any Excluded Swap Obligations with respect to such Subsidiary Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (i) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Revolving Credit Loans occurring on such date; (ii) with respect to Swing
Line Loans or Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swing Line Loans or Term Loans, as the case may be, occurring on such date;
and (iii) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered

 

23

--------------------------------------------------------------------------------


 

for such day by a branch or Affiliate of Bank of America in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PBLOC Bank” means any Person that, at the time it issues a Permitted Bilateral
Letter of Credit for the account of any Loan Party or any Subsidiary, is a
Lender or an Affiliate of a Lender, in its capacity as the issuer of such
Permitted Bilateral Letter of Credit.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Acquisition that is permitted by the terms of
Section 7.02(g).

 

“Permitted Bilateral Letter of Credit” means any standby letter of credit issued
by a PBLOC Bank for the account of any Loan Party or any Subsidiary on a
bilateral basis and not as part of the facilities provided under the Loan
Documents; provided that the aggregate face amount of all such letters of credit
shall not exceed $50,000,000 at any time.

 

“Permitted Convertible Indebtedness” means Indebtedness of the Company in the
form of unsecured convertible notes with respect to which (a) no portion of the
principal of such Indebtedness shall have a stated maturity date prior to the
date that is six months after the Maturity Date; and (b) such Indebtedness
(i) in the Administrative Agent’s good faith business judgment, has no more
restrictive terms in the aggregate than the terms under this Agreement and is on
terms customary for such type of Indebtedness or otherwise satisfactory to the
Administrative Agent, and (ii) has no provisions limiting amendments to, or
consents, waivers or other modifications with respect to, this Agreement or any
other Loan Document.

 

“Permitted Share Repurchases” means a purchase by the Company of its common
stock made on the open market for immediate retirement, on terms acceptable to
the Administrative Agent and in

 

24

--------------------------------------------------------------------------------


 

compliance with applicable regulations, each of which purchase shall be subject
to the limitations set forth in Section 7.06(c).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreements” means, collectively, (a) that certain Second Amended and
Restated Pledge Agreement dated as of the Closing Date made by the Company and
certain other Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties specified therein, (b) that certain Amended and Restated
Pledge Agreement dated as of the Closing Date made by Tetra Tech Canada Holding
Corporation, Coffey UK Limited, and Coffey Services Australia Pty., Ltd. in
favor of the Administrative Agent for the benefit of the Secured Parties
specified therein and (c) any other pledge agreement now or hereafter in effect
executed by one or more Designated Borrowers that are Foreign Subsidiaries in
favor of the Administrative Agent for the benefit of any of the Secured Parties,
each of which shall be in form and substance satisfactory to the Administrative
Agent, in each case as supplemented from time to time by the execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.

 

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to a Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent.

 

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to a Pledge Agreement, executed and delivered by a
Subsidiary to the Administrative Agent.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

 

25

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Credit Lenders and (b) for the Term Loan Facility, the
Required Term Loan Lenders.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit Lender has failed to fund that
have not been reallocated to and funded by another Revolving Credit Lender shall
be deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer,
as the case may be, in making such determination.

 

“Required Revolving Credit Lenders” means, at any time, Lenders having more than
50% of the sum of the aggregate Revolving Credit Exposure plus the aggregate
unused Revolving Credit Commitments.  The Revolving Credit Exposure and unused
Revolving Credit Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Credit Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.

 

“Required Term Loan Lenders” means, at any time, Lenders having more than 50% of
the sum of the Outstanding Amount of Term Loans plus the unfunded Term Loan
Commitments.  The Outstanding Amount of Term Loans and unfunded Term Loan
Commitments of any Defaulting Lender shall be disregarded in determining
Required Term Loan Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such

 

26

--------------------------------------------------------------------------------


 

capital stock or other Equity Interest, or on account of any return of capital
to the Company’s stockholders, partners or members (or the equivalent Person
thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Credit Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Revolving Credit Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(a).

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrowers pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participations in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Section 2.01(a), which shall be in an amount, at any time, equal to
the Aggregate Revolving Credit Commitments at such time.

 

“Revolving Credit Facility Increase” has the meaning assigned to such term in
Section 2.15(a).

 

“Revolving Credit Increase Lender” has the meaning specified in Section 2.15(g).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or Revolving Credit Exposure at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender to such Borrower,
substantially in the form of Exhibit C-1.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to

 

27

--------------------------------------------------------------------------------


 

be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (including any Canadian or Australian sanctions
authority).

 

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 3.03(b)(i)(B).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the PBLOC Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Security Instruments.

 

“Secured Permitted Bilateral Letter of Credit” means any Permitted Bilateral
Letter of Credit specifically designated as such to the Administrative Agent in
writing by the Company and the relevant PBLOC Bank as a “Secured Permitted
Bilateral Letter of Credit”.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreements” means, collectively, (a) the Second Amended and Restated
Security Agreement dated as of the Closing Date made by the Company and certain
other Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties specified therein, (b) that certain Amended and Restated
Security Agreement dated as of the Closing Date made by Tetra Tech Canada
Holding Corporation Coffey UK Limited, and Coffey Services Australia Pty., Ltd.
in in favor of the Administrative Agent for the benefit of the Secured Parties
specified therein and (c) any other security agreement now or hereafter in
effect executed by one or more Designated Borrowers that are Foreign
Subsidiaries in favor of the Administrative Agent for the benefit of any of the
Secured Parties, each of which shall be in form and substance satisfactory to
the Administrative Agent, in each case as supplemented from time to time by the
execution and delivery of Security Joinder Agreements.

 

“Security Instruments” means, collectively, the Security Agreements (including
any Security Joinder Agreements), the Pledge Agreements (including any Pledge
Agreement Supplement and any Pledge Joinder Agreement) and all other agreements
(including control agreements), instruments and other documents, whether now
existing or hereafter in effect, pursuant to which the Company or any Subsidiary
of the Company or other Person shall grant or convey to the Administrative Agent
for the benefit of the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.

 

28

--------------------------------------------------------------------------------


 

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to a Security Agreement, executed and
delivered by a Subsidiary to the Administrative Agent.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means Indebtedness of the Company (other than any
Subordinated Indebtedness constituting Permitted Convertible Indebtedness)
having maturities and other terms, and which is subordinated to the obligations
of the Company and its Subsidiaries hereunder and under the other Loan Documents
in a manner approved in writing by the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Guarantors” means, collectively, the Subsidiaries that are parties
to the Subsidiary Guaranty (including any Subsidiary that becomes a party
thereto by execution of a Subsidiary Guaranty Joinder Agreement).

 

“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
Agreement dated as of the Closing Date made by certain Subsidiaries of the
Company in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Subsidiary to the Administrative Agent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options (other than equity swaps or options on the capital stock of the Company
entered into in connection with any Permitted Convertible Indebtedness), bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index

 

29

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement (other than equity swaps or options on the capital
stock of the Company entered into in connection with any Permitted Convertible
Indebtedness).

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Credit Commitments.  The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which are intended to function
primarily as a borrowing of funds.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

30

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01(b).

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(b).

 

“Term Loan Commitment” means, as to each Lender, its obligation to make,
maintain and/or assume, as the case may be, a Term Loan pursuant to
Section 2.01(b) on the Closing Date in a principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Term Loan Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Loan Facility” means the term loan facility established pursuant to
Section 2.01(b), which shall be in an amount, at any time, equal to the
aggregate unused amount of the Term Commitments at such time (if any) and the
aggregate principal amount of the Term Loans outstanding at such time.

 

“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan at such time.

 

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit C-2.

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

31

--------------------------------------------------------------------------------


 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Bank” means U.S. Bank National Association, and its successors.

 

“USA PATRIOT Act” means the U.S. Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” and “¥” means the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

32

--------------------------------------------------------------------------------


 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Company pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.  (a) The
Administrative Agent or the L/C Issuer, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other

 

33

--------------------------------------------------------------------------------


 

than Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Revolving Credit Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Revolving Credit Borrowing, Eurocurrency Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

1.06                        Additional Alternative Currencies.  (a) The Company
may from time to time request that Eurocurrency Rate Loans under the Revolving
Credit Facility be made and/or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars. 
In the case of any such request with respect to the making of such Eurocurrency
Rate Loans, such request shall be subject to the approval of the Administrative
Agent and the Revolving Credit Lenders (including, in the case of any
Eurocurrency Rate Loan denominated in a Non-LIBOR Quoted Currency, the approval
of the Eurocurrency Rate to be applied with respect to such currency); and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Revolving Credit
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof. 
Each Revolving Credit Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Loans or the issuance
of Letters of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Revolving Credit Lender or
the L/C Issuer, as the case may be, to respond to such request within the time
period specified in the last sentence of Section 1.06(b) shall be deemed to be a
refusal by such Revolving Credit Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans under the Revolving Credit Facility to be made
or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Revolving Credit Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.

 

1.07                        Change of Currency.  (a) Each obligation of the
Borrowers to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall be redenominated into Euro at the time of such
adoption.

 

34

--------------------------------------------------------------------------------


 

If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Credit Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Revolving Credit Borrowing, at the end of the then current
Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.09                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.10                        Accounting for Acquisitions and Divestitures.  For
purposes of computing the financial covenant set forth in Section 7.11(b),
Consolidated EBITDA shall be calculated on a pro forma basis (in accordance with
Article 11 of Regulation S-X of the Securities Exchange Act of 1934, but
excluding any synergies) giving effect to (a) any Acquisition made by the
Company or any Subsidiary during the applicable measurement period so long as,
and to the extent that, (i) the Company delivers to the Administrative Agent
(which shall promptly deliver to each Lender) a summary in reasonable detail of
the assumptions underlying, and calculations made, in computing Consolidated
EBITDA on a pro forma basis, and (ii) Required Lenders do not object to such
assumptions and/or calculations within 10 Business Days after receipt thereof,
and (b) any divestiture or Disposition of a Subsidiary, division or other
operating unit made during the applicable measurement period.  If the Company or
any Subsidiary makes any Acquisition of any Person or assets which would result
in a negative adjustment to Consolidated EBITDA for any period, the Company
shall, upon request of Required Lenders, deliver information required pursuant
to clause (a)(i) of the immediately preceding sentence so the calculation of
Consolidated EBITDA will give effect to such Acquisition.

 

35

--------------------------------------------------------------------------------


 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.

 

(a)                                 Revolving Credit Borrowings.  Subject to the
terms and conditions set forth herein, each Revolving Credit Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Aggregate Revolving Credit Commitments, (ii) the Revolving Credit Exposure of
any Revolving Credit Lender shall not exceed such Lender’s Revolving Credit
Commitment, and (iii) the aggregate Outstanding Amount of all Revolving Credit
Loans denominated in Alternative Currencies, plus the Outstanding Amount of all
L/C Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit.  Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(b)                                 Term Loan Borrowing.  Subject to the terms
and conditions set forth herein, each Term Loan Lender severally agrees (i) to
assign, assume and/or maintain, as the case may be, a portion of the Term Loans
(as defined in the Existing Credit Agreement and herein referred to collectively
as the “Existing Term Loans”) on the Closing Date in order to effect the
assignment, assumption and reallocation contemplated at the beginning of this
Agreement and (ii) to make an additional loan to the Company in Dollars on the
Closing Date (each such additional loan by a Term Loan Lender, together with
such Term Loan Lender’s portion of the Existing Term Loans following such
assignment, assumption and reallocation, shall be referred to herein as the
“Term Loan” of such Lender) in an aggregate principal amount not to exceed such
Term Loan Lender’s Term Loan Commitment.  The Term Loan Borrowing shall consist
of Term Loans made, assumed and/or maintained, as the case may be,
simultaneously by the Term Loan Lenders in accordance with their respective Term
Loan Commitments.  Any portion of the Term Loans repaid or prepaid may not be
reborrowed.  Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Revolving Credit Loans.

 

(a)                                 Each Revolving Credit Borrowing, the Term
Loan Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by the Company pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice

 

36

--------------------------------------------------------------------------------


 

(whether telephonic or written) shall specify (i) whether the Company is
requesting a Term Loan Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) if applicable, the duration
of the Interest Period with respect thereto, (vi) the currency of the Revolving
Credit Loans to be borrowed, and (vii) if applicable, the Designated Borrower. 
If the Company fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Revolving Credit Loans so requested shall be made in
Dollars.  If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans; provided, however, that in the case
of a failure to timely request a continuation of Revolving Credit Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the Company requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Lender under such
Facility of the amount (and currency) of its Applicable Percentage under such
Facility of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender under the applicable Facility of the details of any automatic
conversion to Base Rate Loans or continuation of Revolving Credit Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection.  In the case of a Term Loan Borrowing or a Revolving
Credit Borrowing, each Lender under the applicable Facility shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
12:00 noon, in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Revolving Credit Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit Borrowing denominated in Dollars is given by the
Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

37

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than eight Interest Periods in effect with respect to
Revolving Credit Loans.  After giving effect to the Term Loan Borrowing, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than eight Interest Periods
in effect with respect to Term Loans.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent, and such Lender.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving Credit
Commitments, (x) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the aggregate
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies, plus the Outstanding Amount of all L/C Obligations denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.  Each
request by the Company for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

38

--------------------------------------------------------------------------------


 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Credit Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $10,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 any Revolving Credit Lender is at that time
a Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Company or such Revolving Credit Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

(G)                               such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

39

--------------------------------------------------------------------------------


 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 10:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable

 

40

--------------------------------------------------------------------------------


 

Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv)                              If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Revolving Credit Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will

 

41

--------------------------------------------------------------------------------


 

also deliver to the Company and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 10:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Company fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
for Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 12:00 noon on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Credit Loan to the Company in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Company shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be

 

42

--------------------------------------------------------------------------------


 

deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Company of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Company to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then,
without limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof in Dollars and in the same funds as those received by
the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account

 

43

--------------------------------------------------------------------------------


 

of the L/C Issuer its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned by such Lender, at a rate per annum equal to
the applicable Overnight Rate from time to time in effect.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Company or any waiver by the L/C Issuer which does not in fact materially
prejudice the Company;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)                        any adverse change in the relevant exchange rates
or in the availability of the relevant Alternative Currency to the Company or
any Subsidiary or in the relevant currency markets generally; or

 

44

--------------------------------------------------------------------------------


 

(ix)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for

 

45

--------------------------------------------------------------------------------


 

Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Company shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance, subject to Section 2.17, with its Applicable Revolving Credit
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Credit Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, a fronting fee with
respect to each Letter of Credit issued by such L/C Issuer, at the rate per
annum specified in the applicable Fee Letter (or as otherwise agreed in writing
between the Company and such L/C Issuer), computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09.  In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Company shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

(l)                                     Reporting of Letter of Credit
Information.  For so long as any Letter of Credit issued by an L/C Issuer other
than Bank of America is outstanding under the Agreement, such L/C Issuer shall
deliver to the Administrative Agent on the last Business Day of each calendar
month, and on each date that an L/C Credit Extension occurs with respect to any
such Letter of Credit, a report in the form of Exhibit H hereto, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.  The Administrative Agent shall deliver to the Lenders on a
monthly basis a report of all outstanding Letters of Credit.

 

46

--------------------------------------------------------------------------------


 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Revolving Credit Lenders set forth in this Section 2.04,
may in its sole discretion, make loans in Dollars (each such loan, a “Swing Line
Loan”) to the Company from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Aggregate Revolving Credit Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment, and provided, further, that the Company shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the amount of Swing Line Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein

 

47

--------------------------------------------------------------------------------


 

for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Revolving Credit Commitments and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Company with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 12:00 noon on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Revolving Credit Loan to the Company in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Revolving Credit Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its

 

48

--------------------------------------------------------------------------------


 

Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Revolving Credit Loan or risk participation pursuant to this
Section 2.04 to refinance such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.  (a) Each Borrower may, upon notice
from the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans and Term Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and received by the Administrative Agent
not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $1,000,000 or a whole multiple
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility).  If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
in inverse order of maturity.  Subject to Section 2.17, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or

 

49

--------------------------------------------------------------------------------


 

in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(c)                                  If the Administrative Agent notifies the
Company at any time that the Total Revolving Credit Outstandings at such time
exceed an amount equal to 105% of the Aggregate Revolving Credit Commitments
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or the Company shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Revolving Credit Commitments then in effect; provided, however, that, subject to
the provisions of Section 2.17(a), the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Revolving Credit Outstandings
exceed the Aggregate Revolving Credit Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

(d)                                 If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies plus the Outstanding Amount of all L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.  The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

2.06                        Termination or Reduction of Revolving Credit
Commitments.  The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Revolving Credit Commitments, or from time to time
permanently reduce the Aggregate Revolving Credit Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall
not terminate or reduce the Aggregate Revolving Credit Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Credit Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitments, such Sublimit shall be automatically reduced by
the amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitments.  Subject to clause (iv) of the proviso to the
first sentence of this Section, the amount of any such Aggregate Revolving
Credit Commitment reduction shall not be applied to the Alternative Currency
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company.  Any reduction of the Aggregate Revolving
Credit Commitments shall be applied to the Revolving Credit Commitment of each
Lender according to its Applicable Revolving Credit Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments shall be paid on the effective date of such termination.

 

50

--------------------------------------------------------------------------------


 

2.07                        Repayment of Loans.  (a) Term Loans.  The Company
shall repay to the Term Loan Lenders the aggregate principal amount of all Term
Loans in equal quarterly principal installments of $3,125,000, commencing
December 31, 2018, and continuing on the last Business Day of each December,
March, June and September thereafter (which principal amounts shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05); provided, however, that the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date.

 

(b)                                 Revolving Credit Loans.  Each Borrower shall
repay to the Revolving Credit Lenders on the Maturity Date the aggregate
principal amount of Revolving Credit Loans made to such Borrower outstanding on
such date.

 

(c)                                  Swing Line Loans.  The Company shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.

 

2.08                        Interest.  (a) Subject to the provisions of
subsection (b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Term Loan
Lenders (in the case of the Term Loan Facility) and the Required Revolving
Credit Lenders (in the case of the Revolving Credit Facility), such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Term Loan
Lenders (in the case of the Term Loan Facility) and the Required Revolving
Credit Lenders (in the case of the Revolving Credit Facility), while any Event
of Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

51

--------------------------------------------------------------------------------


 

(d)                                 For the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

 

2.09                        Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17.  The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period. 
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.  (i) The Company shall pay to
the Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letters. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a) All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Revolving Credit
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice.  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.  With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Company or for any other
reason, the Company or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Company as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the

 

52

--------------------------------------------------------------------------------


 

applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrowers’ obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

2.11                        Evidence of Debt.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a) General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 11:00 a.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 11:00 a.m., in the case
of

 

53

--------------------------------------------------------------------------------


 

payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any  Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Revolving
Credit Lenders, the Term Loan Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Revolving Credit Lenders, the Term Loan Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

54

--------------------------------------------------------------------------------


 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans and Term
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations in respect of any of the Facilities due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time, then, in each case
under clauses (a) and (b) above, the Lender receiving such greater proportion
shall (A) notify the Administrative Agent of such fact, and (B) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.16, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

55

--------------------------------------------------------------------------------


 

2.14                        Designated Borrowers.  (a) Effective as of the date
hereof each of Tetra Tech Canada Holding Corporation, a corporation organized
under the laws of Canada, Coffey UK Limited, a private limited company
incorporated in England and Wales under the Companies Act 1985, and Coffey
Services Australia Pty., Ltd., an Australian proprietary company limited by
shares incorporated under the Australian Corporations Act 2001, shall be a
“Designated Borrower” hereunder and may receive Revolving Credit Loans for its
account on the terms and conditions set forth in this Agreement.

 

(b)                                 The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), designate any wholly-owned Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans hereunder
by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit F (a “Designated Borrower Request and
Assumption Agreement”).  The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the Revolving Credit
Facility (i) the Administrative Agent and each Revolving Credit Lender shall
have received (A) all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, and (B) with respect to
any Applicant Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Applicant Borrower, (ii) the Administrative Agent and each
Revolving Credit Lender shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents (including
guarantees and Security Instruments as may be required to provide the guarantees
and collateral security required by Section 6.13) or information, in form,
content and scope reasonably satisfactory to the Administrative Agent, as may be
required by the Administrative Agent or the Revolving Credit Lenders in their
sole discretion, and (iii) each Revolving Credit Lender shall have received
Revolving Credit Notes signed by such new Borrowers to the extent requested
thereby.  If the Administrative Agent and the Revolving Credit Lenders agree
that an Applicant Borrower shall be entitled to receive Revolving Credit Loans
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit G (a “Designated Borrower Notice”) to the Company and the Revolving
Credit Lenders specifying the effective date upon which the Applicant Borrower
shall constitute a Designated Borrower for purposes hereof, whereupon each of
the Revolving Credit Lenders agrees to permit such Designated Borrower to
receive Revolving Credit Loans hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Agreement; provided that no Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.

 

(c)                                  The Obligations of the Company and each
Designated Borrower that is a Domestic Subsidiary shall be joint and several in
nature.  The Obligations of all Designated Borrowers that are Foreign
Subsidiaries shall be several in nature.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Revolving Credit Loans made by the Lenders, to
any such Designated Borrower hereunder.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein.  Any notice, demand, consent,

 

56

--------------------------------------------------------------------------------


 

acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
(x) there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination and (y) to the extent there are
outstanding Letters of Credit for the account of such Designated Borrower for
which the Company is not listed as a co-applicant, the Company shall assume the
Obligations with respect to such Letters of Credit as of the effective date of
such termination. The Administrative Agent will promptly notify the Revolving
Credit Lenders of any such termination of a Designated Borrower’s status.

 

2.15                        Incremental Commitments.

 

(a)                                 Request for Increase.  Upon notice to the
Administrative Agent, at any time after the Closing Date, the Company may
request additional Commitments (each, an “Incremental Commitment” and,
collectively, the “Incremental Commitments”); provided that (i) after giving
effect to any such addition, the aggregate amount of Incremental Commitments
that have been added pursuant to this Section 2.15 after the Closing Date shall
not exceed $300,000,000 minus the amount, if any, of the then outstanding or
committed Indebtedness permitted by Section 7.03(k), (ii) any such addition
shall be in an aggregate amount of not less than $25,000,000 (or such lesser
amount as may be acceptable to the Administrative Agent or shall represent all
remaining availability under this Section 2.15) and (iii) the Company may make a
maximum of three such requests.  Incremental Commitments may be provided, at the
option of the Company, by (i) increasing the aggregate Revolving Credit
Commitments with the same terms (including pricing) as the existing Revolving
Credit Facility (each, a “Revolving Credit Facility Increase”) or (ii) creating
a new tranche of term loans (each, an “Incremental Term Loan Facility”; and each
term loan thereunder, an “Incremental Term Loan”; and each Revolving Credit
Facility Increase and Incremental Term Loan Facility may also be referred to
herein as an “Incremental Increase”); provided that no Revolving Credit Facility
Increase shall (A) increase the Swing Line Sublimit without the consent of the
Swing Line Lender, (B) increase the Letter of Credit Sublimit without the
consent of the L/C Issuers or (C) increase the Alternative Currency Sublimit
without the consent of the Required Revolving Credit Lenders.

 

(b)                                 Ranking and Other Provisions.  Each
Incremental Term Loan Facility shall (i) rank pari passu in right of payment and
in respect of lien priority as to the Collateral with the existing Facilities,
(ii) not have a weighted average life to maturity that is shorter than the
weighted average life to maturity of the Term Loan Facility, (iii) not mature
earlier than the Maturity Date with respect to the Term Loan Facility, (iv) be
subject to pricing determined by the applicable Incremental Lenders, the
Administrative Agent and the Company, (v) be subject to an amortization schedule
determined by the applicable Incremental Lenders, the Administrative Agent and
the Company (subject to the foregoing clauses (ii) and (iii)) and (vi) be
otherwise subject to terms and conditions that are either consistent with the
Term Loan Facility or reasonably satisfactory to the applicable Incremental
Lenders, the Administrative Agent and the Company; provided that in no event
shall the covenants, defaults and similar non-economic provisions applicable to
any Incremental Term Loan Facility (A) be more restrictive, taken as a whole,
than the corresponding terms set forth in the then existing Loan Documents
(except to the extent either (1) applicable to all of the Facilities or (2) only
applicable after the latest maturity date of the other Facilities then in
effect) or (B) contravene any of the terms of the then existing Loan Documents.

 

(c)                                  Notices; Lender Elections.  Each notice
from the Company pursuant to this Section shall set forth the requested amount
and proposed summary of terms of the Incremental Commitments.  Incremental
Commitments may be made (at the option of the Company) by any existing Lender or
by any

 

57

--------------------------------------------------------------------------------


 

other bank or financial institution that is an Eligible Assignee (each such
existing Lender or other bank or financial institution providing Incremental
Commitments, an “Incremental Lender”), in each case on terms permitted in this
Section and otherwise on terms reasonably acceptable to the Administrative
Agent; provided that it is understood and agreed that no existing Lender shall
be obligated to provide any Incremental Commitment and each existing Lender may
elect or decline to do so in its sole discretion.  At the time of the sending of
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender and each prospective
Incremental Lender is requested to respond.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
an Incremental Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to provide an Incremental Commitment.  The Administrative Agent shall notify the
Company and each Lender of the Lenders’ responses to each request made
hereunder.  Any Eligible Assignee invited to become a Lender pursuant to this
Section 2.15 shall do so pursuant to a joinder agreement (or other applicable
documentation) in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 Incremental Commitment Amendment. 
Incremental Commitments shall become Commitments under this Agreement pursuant
to an amendment (an “Incremental Commitment Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by the Borrowers, the other
Loan Parties, each Incremental Lender and the Administrative Agent.  An
Incremental Commitment Amendment may, without the consent of any Lenders, effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this
Section (including incorporating the Incremental Term Loans and Incremental
Commitments into the calculation of “Required Lenders” and related provisions).

 

(e)                                  Effective Date and Allocations.  If any
Incremental Commitments are added in accordance with this Section 2.15, the
Administrative Agent and the Company shall determine the effective date (each,
an “Incremental Effective Date”) and the final allocation thereof.  The
Administrative Agent shall promptly notify the Company, the existing Lenders and
the Incremental Lenders of the final allocation of such addition and the
Incremental Effective Date.

 

(f)                                   Conditions to Effectiveness of Increase. 
The effectiveness of any Incremental Commitment Amendment shall be subject to
the satisfaction on the Incremental Effective Date of each of the following
conditions:

 

(i)                                     Bring-down of Representations and
Warranties.  The representations and warranties of the Borrowers contained in
Article V and of each Loan Party contained in each other Loan Document shall be
true and correct on and as of such Incremental Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(ii)                                  No Default.  No Default shall exist as of
such Incremental Effective Date, and no Default shall occur on such Incremental
Effective Date as a result of making any Credit Extension in connection with the
Incremental Commitments or from the application of the proceeds thereof.

 

(iii)                               Documentation.  The Administrative Agent
shall have received each of the following, each dated the applicable Incremental
Effective Date (unless otherwise indicated) and each in form and substance
satisfactory to the Administrative Agent:  (A) the applicable

 

58

--------------------------------------------------------------------------------


 

Incremental Commitment Amendment (and such other documents contemplated to be
delivered in connection therewith); and (B) a certificate of each Loan Party
signed by a Responsible Officer of such Loan Party certifying and attaching the
resolutions adopted by the board of directors (or other appropriate governing
body) of such Loan Party approving or consenting to the Incremental Commitment
Amendment and the Incremental Commitments provided, and in the case of the
Company, certifying as to the satisfaction of the conditions set forth in the
foregoing subsections (i) and (ii).

 

(iv)                              Payment of Fees and Expenses.  The Company
shall have paid or made arrangements to pay contemporaneously with the
effectiveness of the Incremental Commitment Amendment all fees and expenses
required to be paid in connection therewith (including all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent)).

 

(g)                                  Effect of Incremental Commitment
Amendment.  On each Incremental Effective Date, (i) each Eligible Assignee which
is providing an Incremental Commitment shall become a “Lender” for all purposes
of this Agreement and the other Loan Documents, (ii) each Incremental Commitment
shall become a “Commitment” hereunder, (iii) each loan provided pursuant to an
Incremental Commitment shall be a “Loan” for all purposes of this Agreement and
the other Loan Documents and (iv) in the case of any Revolving Credit Facility
Increase (A) each Lender having a Revolving Credit Commitment immediately prior
to such Revolving Credit Facility Increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Revolving Credit Facility Increase (each, a “Revolving Credit Increase Lender”)
in respect of such Revolving Credit Facility Increase, and each such Revolving
Credit Increase Lender will automatically and without further act be deemed to
have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit under the Revolving Credit Facility
and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (1) participations hereunder in such Letters of Credit and
(2) participations hereunder in Swing Line Loans, will, in each case, equal each
Lender’s Applicable Revolving Credit Percentage (after giving effect to such
Revolving Credit Facility Increase) and (B) if on the date of such Revolving
Credit Facility Increase there are any Revolving Credit Loans outstanding, the
Revolving Credit Lenders shall make such payments among themselves as the
Administrative Agent may reasonably request to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from such Revolving Credit Facility Increase, and the
Borrowers shall pay to the applicable Lenders any amounts required to be paid
pursuant to Section 3.05 in connection with such payments among the Lenders as
if such payments were effected by prepayments of Revolving Credit Loans.

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  (i) Upon the
request of the Administrative Agent or the L/C Issuer (A) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Company shall, in each case, immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent or
the L/C Issuer, the Company shall deliver to the

 

59

--------------------------------------------------------------------------------


 

Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(iii)                                In addition, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Company, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby (including by reason of exchange rate
fluctuations), the Company or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by any Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as

 

60

--------------------------------------------------------------------------------


 

set forth in the definition of “Required Lenders”, “Required Revolving Credit
Lenders”, “Required Term Loan Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to that Defaulting Lender in
accordance with Section 2.16; fourth, as the Company may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders under the applicable Facility on a pro rata basis
(and ratably among all applicable Facilities computed in accordance with the
Defaulting Lenders’ respective funding deficiencies) prior to being applied to
the payment of any Loans of, or L/C Obligations owed to, that Defaulting Lender
under the applicable Facility until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

61

--------------------------------------------------------------------------------


 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

 

(C)                               With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to this paragraph, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Revolving Credit Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 10.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (A) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting Exposure
and (B) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, and, in the case that a Defaulting Lender is a Revolving
Credit Lender, the Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Lender under any Facility is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders under such Facility or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans under such Facility and, in the case of the Revolving Credit
Facility, the funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Lenders under such Facility in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

62

--------------------------------------------------------------------------------


 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the respective Borrowers hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require any Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by such Borrower or the Administrative Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.  For purposes of this Section 3.01, the term “Lender”
includes the L/C Issuer and the term “Laws” includes FATCA.

 

(ii)                                  If any Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)                               If any Borrower or the Administrative Agent
shall be required by any applicable Laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) such Borrower or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by such Laws, shall make such
deductions and (iii) such Borrower shall timely pay the full amount so withheld
or deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in

 

63

--------------------------------------------------------------------------------


 

respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Each Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to a Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender shall, and does hereby, indemnify
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by a
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Each Lender shall deliver to the Company
and to the Administrative Agent, at the time or times prescribed by applicable
Laws or when reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Company or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any

 

64

--------------------------------------------------------------------------------


 

other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the respective Borrowers pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdictions.

 

(ii)                                  Without limiting the generality of the
foregoing, if a Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Company and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Company or the Administrative
Agent as will enable such Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)                               Each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Company on behalf of such Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)                                 executed originals of Internal Revenue
Service Form W-8BEN-E (or W-8BEN if applicable) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of such Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN-E (or W-8BEN if applicable), or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws or
reasonably requested by the Company or the Administrative Agent to permit the
applicable Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

65

--------------------------------------------------------------------------------


 

(iii)                               Each Lender shall promptly (A) notify the
Company and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that any Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(iv)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Laws and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(v)                                 Each of the Borrowers shall promptly deliver
to the Administrative Agent or any Lender, as the Administrative Agent or such
Lender shall reasonably request, on or prior to the Closing Date (or such later
date on which it first becomes a Borrower), and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower, upon the request of
the Administrative Agent or such Lender agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

 

66

--------------------------------------------------------------------------------


 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Revolving Credit Loans to Eurocurrency Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

(a)                                 Temporary Inability.

 

(i)                                     Except in the case of circumstances
described in Section 3.03(b), if in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (A) the
Administrative Agent determines that (1) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan or (2) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan (in each case with respect to clause (a)(i)(A) above, “Impacted Loans”), or
(b) the Required Revolving Credit Lenders (in the case of the Revolving Credit
Facility) or the Required Term Loan Lenders (in the case of the Term Loan
Facility) determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the

 

67

--------------------------------------------------------------------------------


 

Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Revolving Credit Lenders (in the case of the Revolving Credit Facility) or the
Required Term Loan Lenders (in the case of the Term Loan Facility) revokes such
notice.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) under the appropriate Facility, or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars in the amount specified therein (in the
case of any request for a Borrowing of Eurocurrency Rate Loans) or a request for
a conversion to Base Rate Loans in the amount specified therein (in the case of
any request for a conversion to or continuation of Eurocurrency Rate Loans).

 

(ii)                                  Notwithstanding the foregoing, if the
Administrative Agent has made the determination described in clause (a)(i)(A) of
this Section, the Administrative Agent, in consultation with the Company and the
Required Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (A) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i)(A) of this
Section, in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans until (A) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause (a)(i)(A) of
this Section, (B) the Required Lenders notify the Administrative Agent and the
Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (C) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.

 

(b)                                 Non-Temporary Inability.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement or any other Loan Documents, including Section 3.03(a) above,
if the Administrative Agent determines (which determination shall be conclusive
absent manifest error), or the Company or the Required Lenders notify the
Administrative Agent in writing (with, in the case of the Required Lenders, a
copy to the Company) that the Company or the Required Lenders (as applicable)
have determined, that:

 

(A)                               adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(B)                               the administrator of the LIBOR Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made

 

68

--------------------------------------------------------------------------------


 

available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”); or

 

(C)                               syndicated loans currently being executed, or
that include language similar to that contained in this Section, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace LIBOR;

 

(ii)                                  then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Borrowers may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

 

(iii)                               If no LIBOR Successor Rate has been
determined and the circumstances under clause (b)(i)(A) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Company and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in a LIBOR Quoted Currency (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

 

(iv)                              Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement.

 

3.04                        Increased Costs; Reserves on Eurocurrency Rate
Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or the
L/C Issuer in respect thereof (except for (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (e) of the definition of Excluded Taxes and
(C) Connection Income Taxes); or

 

69

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error.  The Company
shall pay (or cause the applicable Designated Borrower to pay) such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender or the L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                                  Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender

 

70

--------------------------------------------------------------------------------


 

(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Designated Borrower to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to any Borrower through any Lending
Office; provided that the exercise of this option shall not affect the
obligation of any Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or requires any Borrower to pay any additional amount to any Lender, the L/C
Issuer or any Governmental Authority for the account of any Lender or the

 

71

--------------------------------------------------------------------------------


 

L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 Except to the extent permitted to be
delivered pursuant to Section 7.16, the Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Security Agreements described in clauses (a) and (b) of the definition
thereof, the Pledge Agreements described in clauses (a) and (b) of the
definition thereof, the Company Guaranty and the Subsidiary Guaranty;

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting Notes;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is

 

72

--------------------------------------------------------------------------------


 

validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)                                 favorable opinions of counsel to the Loan
Parties addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Company certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

 

(viii)                        evidence that all amounts owing under the Existing
Credit Agreement to Existing Lenders who elect not to become Lenders hereunder,
if any, and all accrued and unpaid interest and fees owing to the Lenders and
the L/C Issuer under the Existing Credit Agreement have been, or concurrently
with the funding of the Loans on the date hereof will be, paid;

 

(ix)                       delivery of Uniform Commercial Code financing
statements suitable in form and substance for filing in all places required by
applicable law to perfect the Liens of the Administrative Agent under the
Security Instruments as a first priority Lien as to items of Collateral in which
a security interest may be perfected by the filing of financing statements, and
such other documents and/or evidence of other actions as may be reasonably
necessary under applicable Law to perfect the Liens of the Administrative Agent
under such Security Instruments as a first priority Lien (subject only to
Permitted Liens) in and to such other Collateral as the Administrative Agent may
require including without limitation the delivery by the Loan Parties of
certificates evidencing certain pledged interests, accompanied in each case by
duly executed stock powers (or other appropriate transfer documents) in blank
affixed thereto; and

 

(x)                                 such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

73

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent and each Lender
shall have received at least 5 Business Days prior to the Closing Date (i) all
documentation and other information requested by the Administrative Agent or
such Lender, as applicable, in order to comply with its obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, and (ii) with respect to any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Borrower.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender and the L/C Issuer to honor any Request for Credit Extension
(other than a Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers contained in Article V and of the Loan Parties in each other Loan
Document shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections
5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

74

--------------------------------------------------------------------------------


 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.22, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than the creation
of a Lien in favor of the Administrative Agent under the Security Instruments)
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for perfection actions required to be taken under any Security
Instrument (subject to any perfection actions not required to be taken pursuant
to the provisions of any Security Instrument).

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms except as such enforceability
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and by general
principles of equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

75

--------------------------------------------------------------------------------


 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Subsidiaries dated April 1, 2018, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the Closing Date that are not reflected on such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each of the Company
and each Subsidiary has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09                        Environmental Compliance.  The Company and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Company has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.  The properties of the Company and its
Subsidiaries are insured with financially sound and reputable insurance
companies (or are self-insured), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Company or the
applicable Subsidiary operates.

 

5.11                        Taxes.  The Company and its Subsidiaries have filed 
all Federal, state and other material tax returns and reports required to be
filed (after giving effect to any appropriate extensions obtained in respect
thereof), and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable (after giving
effect to any appropriate extensions obtained in respect thereof), except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate

 

76

--------------------------------------------------------------------------------


 

reserves have been provided in accordance with GAAP.  To the knowledge of the
Company, there is no proposed tax assessment against the Company or any
Subsidiary that could reasonably be expected to have a Material Adverse Effect. 
Neither any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of each Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Company and each ERISA Affiliate have made all contributions required by the
Pension Funding Rules to each Pension Plan, and no application for a funding
waiver or an extension of any amortization period pursuant to the Pension
Funding Rules has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of each Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Company nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA to the PBGC
or otherwise with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; (v) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 With respect to each scheme or arrangement
mandated by a government other than the United States (a “Foreign Government
Scheme or Arrangement”) and with respect to each employee benefit plan
maintained or contributed to by any Loan Party or any Subsidiary of any Loan
Party that is not subject to United States law (a “Foreign Plan”):

 

(i)                                     any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices;

 

(ii)                                  the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and

 

77

--------------------------------------------------------------------------------


 

(iii)                               each Foreign Plan required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities.

 

5.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, the Company has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens (other than Liens in favor of the Administrative Agent). 
The Company has no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Company have been validly issued and are
fully paid and nonassessable.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the applicable Borrower only or of the Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between any
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Administrative Agent and the Lenders that the
projections provided to them by the Company are not to be viewed as facts and
that actual results during the period or periods covered by any projections may
differ from the projected results).

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number; Other Identifying
Information.  The true and correct U.S. taxpayer identification number of the
Company is set forth on Schedule 10.02.  The true and correct unique
identification number of each Designated Borrower that is a Foreign Subsidiary
and a party hereto

 

78

--------------------------------------------------------------------------------


 

on the Closing Date that has been issued by its jurisdiction of organization and
the name of such jurisdiction are set forth on Schedule 5.17.

 

5.18                        Solvency.  On the Closing Date (or, in the case of
any Subsidiary which becomes a Subsidiary Guarantor after the Closing Date, on
the date such Subsidiary becomes a Subsidiary Guarantor), and immediately prior
to and after giving effect to the issuance of each Letter of Credit and each
Borrowing hereunder and the use of the proceeds thereof, (a) each Loan Party’s
assets will exceed its liabilities and (b) each Loan Party will be solvent, will
be able to pay its debts as they mature, will own property with fair saleable
value greater than the amount required to pay its debts and will have capital
sufficient to carry on its business as then constituted.

 

5.19                        Creation, Perfection and Priority of Liens.  As of
the Closing Date, (i) the execution and delivery of the Loan Documents by the
Loan Parties, together with the filing of any Uniform Commercial Code financing
statements, are effective to create (or continue) in favor of the Administrative
Agent for the benefit of Secured Parties, as security for the Obligations, a
valid and perfected first priority Lien on all of the Collateral as of the
Closing Date (subject only to Liens permitted by Section 7.01 and subject to any
filing or other action not taken as a result of the provisions of any applicable
Security Instrument), securing the Obligations, and (ii) subject to any filing
or other action not taken as a result of the provisions of any applicable
Security Instrument, all filings and other actions necessary or desirable to
perfect and maintain the perfection and first priority status of such Liens have
been duly made or taken and remain in full force and effect.

 

5.20                        Collateral.

 

(a)                                 The provisions of each of the Security
Instruments are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, a legal, valid and enforceable first priority
security interest in all right, title and interest of each Loan Party in the
Collateral described therein, except as otherwise permitted hereunder and except
as otherwise permitted by the provisions of any applicable Security Instrument.

 

(b)                                 No Contractual Obligation to which any Loan
Party is a party or by which the property of any Loan Party is bound prohibits
the filing or recordation of any of the Loan Documents or any other action which
is necessary or appropriate in connection with the perfection of the Liens on
material assets evidenced and created by any of the Loan Documents.

 

5.21                        Intellectual Property; Licenses, Etc.  The Company
and its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person.  No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.22                        Representations as to Foreign Obligors.  Each of the
Company and each Foreign Obligor represents and warrants to the Administrative
Agent and the Lenders that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and

 

79

--------------------------------------------------------------------------------


 

performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts.  Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

 

(b)                                 Except as otherwise expressly permitted
pursuant to the provisions of any applicable Security Instrument, the Applicable
Foreign Obligor Documents are in proper legal form under the Laws of the
jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced or is not required as a result of the
provisions of any applicable Security Instrument and (ii) any charge or tax as
has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained,
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in this clause (ii) shall be made or
obtained as soon as is reasonably practicable) or (iii) such as are not required
to be made or obtained pursuant to the provisions of any applicable Security
Instrument.

 

5.23                        OFAC.  Neither the Company, nor any of its
Subsidiaries, nor any officer or director thereof, nor, to the knowledge of the
Company, any employee, agent, affiliate or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions,
(b) included on OFAC’s List of Specially Designated Nationals, Her Majesty’s
Treasury’s Consolidated List of Financial Sanctions Targets and the Investment
Ban List, or any similar list enforced by any other relevant sanctions authority
(including any relevant Canadian or Australian sanctions authority) or
(c) located, organized or resident in a Designated Jurisdiction.

 

5.24                        Anti-Corruption Laws.  The Company and its
Subsidiaries have conducted their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

5.25                        EEA Financial Institution.  No Loan Party is a EEA
Financial Institution.

 

80

--------------------------------------------------------------------------------


 

5.26                        Beneficial Ownership Certification.  As of the
Closing Date, the information included in the Beneficial Ownership Certification
is true and correct in all respects.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)                                 with respect to each fiscal year of the
Company, as soon as available, but in any event within 1 Business Day after the
date required to be filed with the SEC (after giving effect to one automatic 15
day extension pursuant to Rule 12b-25 if such extension is requested in
accordance with such rule), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement; and

 

(b)                                 with respect to each fiscal quarter
(commencing with the fiscal quarter ending July 1, 2018, but excluding the last
fiscal quarter of each fiscal year) of the Company, as soon as available, but in
any event within 1 Business Day after the date required to be filed with the SEC
(after giving effect to one automatic 5 day extension pursuant to Rule 12b-25 if
such extension is requested in accordance with such rule), a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (and commencing
with the fiscal quarter ending on or about September 30, 2018), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or

 

81

--------------------------------------------------------------------------------


 

controller of the Company (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), and (ii) a summary of the accounts
receivable of the Company and its Subsidiaries (including a list of the 10
customers with the largest receivable balances) as of the end of the most
recently ended fiscal year;

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Company by independent
accountants in connection with the accounts or books of the Company or any
Subsidiary, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Company, and copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or other inquiry by such agency that reasonably identifies that an
investigation is likely regarding financial or other operational results of any
Loan Party or any Subsidiary thereof (which, for the avoidance of doubt, shall
not include general correspondence from the SEC on other matters);

 

(e)                                  promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation), as from time to time reasonably requested by the
Administrative Agent or any Lender; and

 

(f)                                   promptly, such additional information
regarding the business, financial or corporate affairs of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

82

--------------------------------------------------------------------------------


 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, such Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

 

Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Company or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by the Company or any Subsidiary,
including any determination by the Company referred to in Section 2.10(b);

 

(e)                                  of any cancellation (without replacement)
or material change in any material insurance policy maintained by the Company or
any Subsidiary;

 

(f)                                   of the creation or acquisition of any
Subsidiary other than an Excluded Subsidiary or any change in the organization
of jurisdiction of any Subsidiary other than an Excluded Subsidiary; and

 

(g)                                  of any setoff, claims (including any
Environmental Liability), withholding or other defense to which any material
portion of the Collateral granted under any Security Instrument, or any Secured
Party’s rights with respect to such Collateral, is subject.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action

 

83

--------------------------------------------------------------------------------


 

the Company has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all Federal, state and other material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property (other than Liens permitted by
Section 7.01); and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Company or through
one or more regulated captive insurance programs established in accordance with
customary industry practice (each of which may include self-insurance components
subject to commercially reasonable self-insurance limits), (a) insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons (and, in any event, such insurance as may be
required by Law or any approval or order of any Governmental Authority); and
(b) “errors and omissions” insurance with coverage of at least $30,000,000, and,
upon request of the Administrative Agent or any Lender, furnish to the
Administrative Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Company and its
Subsidiaries.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account in accordance with GAAP consistently applied.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs,

 

84

--------------------------------------------------------------------------------


 

finances and accounts with its directors, officers, and independent public
accountants (and the Company hereby authorizes such independent auditors to
discuss such financial matters with the Administrative Agent and any Lenders or
representatives or independent contractors thereof so long as an officer or
other representative of the Company has a bona fide opportunity to be available
at such discussion), all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, that (i) so
long as no Default exists, neither the Administrative Agent nor any Lender shall
make more than one such inspection in any calendar year, and (ii) when a Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) for working capital, capital expenditures and other general
corporate purposes not in contravention of any Law or of any Loan Document
(including the payment of any amounts owing under the Existing Credit Agreement)
and (b) to finance (i) Permitted Share Repurchases, (ii) Permitted Acquisitions
and (iii) cash dividends and distributions permitted hereunder.

 

6.12                        Approvals and Authorizations.  Maintain all
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.

 

6.13                        Collateral; Additional Security; Additional
Subsidiary Guarantors; Further Assurances.

 

(a)                                 Subject to the limits and exclusions set
forth in Section 6.13(g) below, the Company will, and will cause each Subsidiary
(other than the Excluded Subsidiaries) to, from time to time, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent on behalf of the
Secured Parties shall have received currently effective duly executed Security
Instruments pledging and granting security interests or other Liens acceptable
to the Administrative Agent on all of the following assets of each Loan Party,
whether now owned or hereafter acquired: (i) all Equity Interests of any
Subsidiary; (ii) all Indebtedness of the Company or any Subsidiary to any Loan
Party; (iii) all accounts, all general intangibles arising out of or related to
any such accounts, all chattel paper and instruments evidencing any obligation
to any Loan Party for payment for goods sold or leased or services rendered, all
interest in any goods the sale or lease of which shall have given rise to any
accounts, all guaranties and property securing payment or performance under any
accounts (including all supporting obligations), and all of the books and
records relating to any of the foregoing; and (iv) all proceeds and products of
the property and assets described in clauses (i) through (iii) above (each term
used in this sentence that is defined in Article 9 of the UCC shall have the
meaning therein defined).  In addition, upon any Event of Default and the
request of the Administrative Agent, the Company will, and will cause each
Subsidiary (other than the Excluded Subsidiaries) to, from time to time, take
such actions and execute and deliver such documents and instruments as the
Administrative Agent shall require to ensure that the Administrative Agent on
behalf of the Secured Parties receives currently effective duly executed
Security Instruments pledging and granting security interests or other Liens
acceptable to the Administrative Agent on all of the assets of each Loan Party
that are not then included Collateral, whether now owned or hereafter acquired,
and are so requested by the Administrative Agent to be subjected to a Lien to
secure the Obligations.

 

(b)                                 Such security interests and Liens shall be
granted pursuant to (i) in the case of the properties and assets securing the
obligations on the Closing Date, by the Security Instruments executed (or
otherwise effective) on the Closing Date, (ii) in the case of the properties and
assets of any Subsidiary becoming a

 

85

--------------------------------------------------------------------------------


 

Loan Party after the Closing Date, by the Security Instruments described in
Section 6.13(e), or (iii) in the case of properties and assets that are not
subject to any of the foregoing Security Instruments, by security agreements,
pledge agreements or other Security Instruments substantially similar to the
Security Instruments delivered (or otherwise effective) on the Closing Date by
the Loan Parties and encumbering similar assets or properties or, if no such
Security Instrument is determined by the Administrative Agent to be appropriate,
documentation otherwise reasonably satisfactory in form and substance to the
Administrative Agent (all of such agreements, assignments and other conveyances
described in this clause (iii), collectively, the “Additional Security
Instruments”).

 

(c)                                  Except as otherwise permitted by any
applicable Security Instrument, each of the Security Instruments (including all
Additional Security Instruments) shall (i) constitute valid and enforceable
perfected security interests and mortgages superior to and prior to the rights
of all third Persons and shall be subject to no Liens, and (ii) be duly recorded
or filed (or memoranda or other appropriate record thereof recorded or filed) in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Administrative Agent required to
be granted pursuant thereto and, in each case, all taxes, fees and other charges
payable in connection therewith shall be paid in full by the Company.

 

(d)                                 Without limitation of the foregoing, the
Company will, and will cause each of its Subsidiaries to, at the expense of the
Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the collateral covered by any of the Security
Instruments (including any Additional Security Instruments) as the
Administrative Agent may reasonably require from time to time, subject to any
filing or other action not required to be taken as a result of the provisions of
any applicable Security Instrument.  Furthermore, the Company shall cause to be
delivered to the Administrative Agent such opinions of counsel, title insurance
and other documents as may be reasonably requested by the Administrative Agent
from time to time to assure itself that this Section 6.13 has been complied
with.

 

(e)                                  Subject to the limits and exclusions set
forth in Section 6.13(g) below, if (1) (x) at any time the Company acquires or
forms any additional Subsidiary, merges any Subsidiary into another Person or
Disposes of assets from any Subsidiary to another Person and, as a result of
such acquisition, formation, merger or Disposition, a Person becomes a Material
Domestic Subsidiary or (y) as of the end of any fiscal quarter, any Domestic
Subsidiary that is not already a Subsidiary Guarantor qualifies as a Material
Domestic Subsidiary, the Company will promptly notify the Administrative Agent
thereof and, as soon as practicable but in any event within 30 days (or such
longer period as approved by the Administrative Agent in its sole discretion)
following such acquisition, formation, merger, Disposition or fiscal quarter
end, as the case may be, deliver or cause to be delivered to the Administrative
Agent each of the following or (2) any Person becomes a Designated Borrower, the
Company will concurrently with such Person becoming a Designated Borrower, to
the extent such Person has not already complied with this Section as a
Subsidiary Guarantor), deliver of cause to be delivered to the Administrative
Agent each of the following:

 

(i)                                     except in the case of a Foreign
Subsidiary that is becoming a Designated Borrower, a Subsidiary Guaranty Joinder
Agreement, duly executed by such Subsidiary;

 

(ii)                                  a Security Agreement or a Security Joinder
Agreement, as applicable, duly executed by such Subsidiary (with all schedules
thereto appropriately completed);

 

(iii)                               (A) a Pledge Agreement or a Pledge Joinder
Agreement, as applicable, duly executed by each Loan Party that owns any Equity
Interest in such Subsidiary (with all schedules

 

86

--------------------------------------------------------------------------------


 

thereto appropriately completed), and (B) to the extent such Equity Interest
constitutes a security under Article 8 of the Uniform Commercial Code, except as
otherwise permitted in the applicable Pledge Agreement, (x) the certificates
representing such Equity Interests and (y) duly executed, undated stock powers
or other appropriate powers of assignment in blank affixed thereto;

 

(iv)                              if any of the documents referenced in the
foregoing clauses (i) through (iii) are delivered (or required to be delivered),
Uniform Commercial Code financing statements naming such Subsidiary as “Debtor”
and naming the Administrative Agent as “Secured Party”, in form, substance and
number sufficient in the opinion of the Administrative Agent and its special
counsel to be filed in all Uniform Commercial Code filing offices and in all
jurisdictions in which filing is necessary or advisable to perfect in favor of
the Administrative Agent the Liens on the Collateral conferred under the
Security Instruments to the extent such Liens may be perfected by Uniform
Commercial Code filings;

 

(v)                                 if any of the documents referenced in the
foregoing clauses (i) through (iii) are delivered (or required to be delivered),
current copies of the documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) with respect to each such Subsidiary, all certified by
the applicable Governmental Authority or appropriate officer as the
Administrative Agent may elect, all in form and substance satisfactory to the
Administrative Agent; and

 

(vi)                              if any of the documents referenced in the
foregoing clauses (i) through (iii) are delivered (or required to be delivered)
and if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this
Section 6.13(e) substantially similar in form and substance to the opinion of
counsel delivered on the Closing Date pursuant to Section 4.01(a)(v).

 

(f)                                   Without limiting the foregoing, within 30
days (or such longer period as approved by the Administrative Agent in its sole
discretion) after (i) each delivery or required delivery of financial
information pursuant to Section 6.01(a) or Section 6.01(b) and (ii) any
Disposition of any Subsidiary or any material portion of its assets (including
via merger or dissolution), cause one or more Domestic Subsidiaries to become
Subsidiary Guarantors and take such additional actions of the type described in
Section 6.13(e) as if such Domestic Subsidiaries were Material Domestic
Subsidiaries, to the extent necessary to cause, subject to the limits and
exclusions set forth in Section 6.13(g) below, the Obligations of the Company
and any Designated Borrower that is a Domestic Subsidiary to be guaranteed by,
and secured by the Equity Interests and assets of, Domestic Subsidiaries that,
together with the Company, account for at least 80% of Consolidated Total Assets
and 80% of the consolidated total revenues of the Company and its Domestic
Subsidiaries.  For purposes of the foregoing calculation, (x) assets shall be
determined as of the last day of the most recently ended fiscal quarter for
which financial information is available, (y) revenues shall be determined using
the results of the four fiscal quarter period of the Company most recently ended
for which financial information is available, but giving effect to any pro forma
adjustments, with respect to any Acquisition or Disposition, in a manner
consistent with the adjustments described in Section 1.10 and (z) the assets and
revenues of a Subsidiary shall not be deemed to include the assets and revenues
of its Subsidiaries.

 

(g)                                  Notwithstanding anything in this
Section 6.13 to the contrary, it is acknowledged and agreed that in no event
shall (i) any pledge of Equity Interests in a Foreign Subsidiary be required in
an amount that would cause a material adverse tax consequence to Company (which,
for the avoidance of doubt, may mean that a pledge of Equity Interests of an
entity that is a “controlled foreign corporation” under 957 of the Code, may be
limited, in the case of the Obligations of the Company and any Designated
Borrower that is a Domestic Subsidiary, to a pledge of 65% of the voting Equity
Interests of each first-tier Foreign Subsidiary), (ii) any Subsidiary that is a
Captive Insurance Subsidiary be required to guarantee, or

 

87

--------------------------------------------------------------------------------


 

provide collateral security for, any portion of the Obligations, (iii) any
pledge of Equity Interests in a Captive Insurance Subsidiary be required and
(iv) the grant of collateral security required by Sections 6.13(e) and (f) at
any time exceed those types of assets that are at such time then required to be
pledged or subject to a security interest pursuant to Section 6.13(a) above.

 

6.14                        Anti-Corruption Laws.  Conduct its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification and reimbursement
obligations not then due) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.03(b);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, zoning restrictions,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

88

--------------------------------------------------------------------------------


 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    Liens on assets or property acquired, or
on the Person acquired by the Company or any Subsidiary so long as (i) the
acquisition is permitted hereunder, (ii) all obligations secured by such Liens
are repaid concurrently with, or promptly after such acquisition, and (iii) all
Uniform Commercial Code financing statements, mortgages or similar documents
filed or recorded to perfect or give notice of such Liens are terminated or
released within 60 days after such acquisition;

 

(k)                                 Liens securing Indebtedness permitted by
Section 7.03(f), so long as the Lien on such cash collateral does not exceed the
lesser of (x) $35,000,000 and (y) 105% of the sum of the remaining stated
amounts available for drawing under such letters of credit plus unpaid
reimbursement obligations in respect of such letters of credit plus accrued fees
and expenses in respect of such letters of credit;

 

(l)                                     Liens securing Indebtedness permitted by
Section 7.03(i), so long as such Liens do not extend beyond the assets of such
Foreign Subsidiary incurring such Indebtedness;

 

(m)                             Liens securing Indebtedness permitted by
Section 7.03(k);

 

(n)                                 Liens, if any, in favor of a surety granted
by the Company and/or its Subsidiaries arising by operation of law or under any
indemnity agreement or surety agreement entered into in the ordinary course of
business in connection with construction-related bid or performance bonds;
provided that such Lien does not at any time encumber any property other than
the applicable bonded contractual obligation and the accounts receivable,
material and equipment under such applicable bonded contractual obligation;

 

(o)                                 Liens arising from the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries; and

 

(p)                                 any sale or assignment contemplated by and
made in accordance with Section 7.05(f).

 

7.02                        Investments.  Make any Investments, except:

 

(a)                                 Investments outstanding on the date hereof
and listed on Schedule 7.02;

 

(b)                                 Investments held by the Company or such
Subsidiary in the form of cash equivalents or marketable debt securities;

 

(c)                                  advances to officers, directors and
employees of the Company and Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(d)                                 (i) Investments of the Company in any
wholly-owned Subsidiary that is a Loan Party and Investments of any wholly-owned
Subsidiary that is a Loan Party in the Company or in another wholly-owned
Subsidiary that is a Loan Party (limited, in the case of the Company and Loan
Parties that are Domestic Subsidiaries, to Investments in each other and in
Foreign Subsidiaries that have Guaranteed the

 

89

--------------------------------------------------------------------------------


 

Obligations of the Company); (ii) Investments of any Subsidiary that is not a
Loan Party in another Subsidiary that is not a Loan Party; (iii) Investments of
the Company or any wholly-owned Subsidiary that is a Loan Party in a Subsidiary
that is either not a Loan Party or is a Foreign Subsidiary that is a Loan Party
but has not Guaranteed the Obligations of the Company, so long as the aggregate
amount of such Investments at any time outstanding made pursuant to this
Section 7.02(d)(iii) does not exceed twenty percent (20%) of Consolidated Total
Assets as of the last day of the most recently ended fiscal quarter for which
the Company shall have delivered financial statements pursuant to
Section 6.01(a) or (b), as the case may be; and (iv) Investments of any
Subsidiary that is not a Loan Party in any Loan Party;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 7.03;

 

(g)                                  Acquisitions by the Company or any
Subsidiary; provided that any Acquisition described in this clause (g) must
satisfy all of the following conditions: (i) either the required majority of the
Board of Directors (or other equivalent governing body) of the Person so
acquired incumbent at the time such Acquisition is proposed has acquiesced to
the Acquisition, or the Acquisition is otherwise deemed in the reasonable
judgment of the Administrative Agent to be a “friendly” Acquisition; (ii) no
Default or Event of Default shall have occurred and be continuing at the time
of, or would result from the making of, such Acquisition; (iii) immediately
after giving effect to such Acquisition, the Company and its Subsidiaries shall
be in pro forma compliance with the covenants set forth in Section 7.11, such
compliance to be determined on the basis of financial information for the fiscal
period most recently ended for which financial information is available as
though such Acquisition had been consummated on the first day of the fiscal
period covered thereby; provided that with respect to the Consolidated Leverage
Ratio covenant in Section 7.11(b), the Company may still demonstrate pro forma
compliance to the extent the Consolidated Leverage Ratio does not exceed 3.50 to
1.00 if the Company is permitted to invoke an Elevated Ratio Period or if an
Elevated Ratio Period is then in effect and, with respect to each Acquisition
involving aggregate consideration of $50,000,000 or more, the Company shall have
delivered to the Administrative Agent a Compliance Certificate demonstrating pro
forma compliance with this clause (iii); and (iv) substantially
contemporaneously with any such Acquisition of Equity Interests, the Company
shall grant, or cause the applicable Person(s) to grant, to the Administrative
Agent, for the benefit of the Secured Parties, a valid and perfected first
priority Lien in all of the Equity Interests so acquired (to the extent such
grant is required by Section 6.13(a)(i));

 

(h)                                 Investments in partially-owned Subsidiaries
or any other Person the Equity Interests of which are partially owned by the
Company or a Subsidiary or joint venture in which the Company or any Subsidiary
is a party that is entered into in the ordinary course of business; provided
that the aggregate amount of all such Investments does not exceed $50,000,000 at
any time outstanding;

 

(i)                                     other loans and advances not exceeding
$20,000,000 in the aggregate at any time outstanding; and

 

(j)                                    Investments held in trust at Wilmington
Trust or any successor thereto related to the Tetra Tech, Inc. Deferred
Compensation Plan.

 

7.03                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

90

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.03 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  unsecured (i) Indebtedness of any Loan
Party to another Loan Party and Guarantees of any Loan Party in respect of
Indebtedness otherwise permitted hereunder of another Loan Party;
(ii) Indebtedness of any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party and Guarantees of any Subsidiary that is not
a Loan Party in respect of Indebtedness otherwise permitted hereunder of another
Subsidiary that is not a Loan Party; (iii) Indebtedness of a Subsidiary that is
not a Loan Party to the Company or any wholly-owned Subsidiary that is a Loan
Party to the extent such Indebtedness is permitted by Section 7.02(d); and
(iv) Indebtedness owed by any Loan Party to any Subsidiary that is not a Loan
Party (provided that such Indebtedness shall be subordinated to the Obligations
in a manner reasonably satisfactory to the Administrative Agent);

 

(d)                                 obligations (contingent or otherwise) of any
Loan Party existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  Indebtedness of any Loan Party in respect
of capital leases, Synthetic Lease Obligations and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $35,000,000;

 

(f)                                   cash-secured letters of credit (other than
Letters of Credit issued hereunder) in an aggregate principal amount not to
exceed $35,000,000 at any time outstanding;

 

(g)                                  Subordinated Indebtedness;

 

(h)                                 to the extent constituting Indebtedness,
obligations and liabilities arising under Secured Cash Management Agreements;

 

(i)                                     Indebtedness of Foreign Subsidiaries
incurred for working capital and general corporate purposes in an aggregate
principal amount not to exceed $50,000,000 at any time outstanding;

 

(j)                                    other unsecured Indebtedness of the
Company or any Domestic Subsidiary that is a Subsidiary Guarantor; provided
that, with respect to any such Indebtedness referred to in this subsection (j),
(i) no Default shall exist or would occur as a result from the incurrence of
such Indebtedness, and (ii) after giving pro forma effect to the incurrence of
such Indebtedness, the Company and its Subsidiaries shall be in pro forma
compliance with the financial covenants set forth in Section 7.11; provided that
with respect to the Consolidated Leverage Ratio covenant in Section 7.11(b), the
Company may still demonstrate pro forma compliance to the extent the
Consolidated Leverage Ratio does not exceed 3.50 to 1.00 if the Company is
permitted to invoke an Elevated Ratio Period or if an Elevated Ratio Period is
then in effect; and

 

91

--------------------------------------------------------------------------------


 

(k)                                 other secured Indebtedness of the Company or
any Domestic Subsidiary that is a Subsidiary Guarantor in an aggregate principal
amount not to exceed $300,000,000 at any time outstanding, so long as (i) no
Default shall exist or would occur as a result from the incurrence of such
Indebtedness and (ii) such secured Indebtedness ranks pari passu with or is
junior in right of payment to the Indebtedness under this Agreement, is
guaranteed only by one or more of the Loan Parties, and is subject to an
intercreditor and/or subordination agreement in form and substance satisfactory
to the Administrative Agent (it being understood and agreed by all present and
subsequent Lenders from time to time party hereto that the Administrative Agent
is hereby authorized to execute and deliver an intercreditor, collateral agency
or similar agreement and security documents and/or amend the existing Security
Instruments securing the Obligations in connection with the grant of a pari
passu or junior Lien to secure such Indebtedness in form and substance
satisfactory to the Administrative Agent and that the execution thereof by the
Administrative Agent will bind all holders from time to time of the
Obligations); provided that the Indebtedness permitted to be incurred pursuant
to this Section 7.03(k) shall be reduced on a dollar-for-dollar basis by the
amount of Incremental Commitments added pursuant to Section 2.15; and

 

(l)                                     Indebtedness in respect of Permitted
Bilateral Letters of Credit.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Company, provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries, provided that when any wholly-owned
Subsidiary is merging with another Subsidiary, the wholly-owned Subsidiary shall
be the continuing or surviving Person; and

 

(b)                                 any Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Company or a wholly-owned Subsidiary.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Company or to a wholly-owned Subsidiary; provided that if the transferor
of such property is a Subsidiary Guarantor, the transferee thereof must either
be the Company or a Subsidiary Guarantor that is the direct or indirect parent
of the transferor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

92

--------------------------------------------------------------------------------


 

(f)                                   any sale or assignment of accounts
receivable arising in the ordinary course of business (and any general
intangibles, documents, instruments or records related thereto) made in
connection with a supply chain finance arrangement involving the Company and/or
any of its Subsidiaries and a buyer of the products and/or services of the
Company or its Subsidiaries (but not, for the avoidance of doubt, as part of any
securitization or similarly structured transaction); provided that (i) any such
sale or assignment must be made without recourse for credit risk to the Company
and its Subsidiaries and otherwise on terms customary for supply chain finance
arrangements and (ii) the aggregate amount of accounts receivable sold,
assigned, conveyed or otherwise transferred pursuant to this clause (f) in any
fiscal quarter shall not exceed $50,000,000;

 

(g)                                  Dispositions by the Company and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that
(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate fair market value of the property being
Disposed of, when taken together with the aggregate fair market value of all
other property Disposed of in reliance on this clause (g) while this Agreement
is in effect, shall not exceed 15.0% of Consolidated Total Assets (determined at
the time of any given Disposition as of the end of the most recently ended
fiscal year);

 

provided, however, that any Disposition pursuant to clauses (a) through (c),
(f) or (g) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Company or any wholly-owned Subsidiary and, in the case of any partially
owned Subsidiary, ratable Restricted Payments to the holders of such
Subsidiary’s Equity Interests;

 

(b)                                 the Company may declare and make dividend
payments or other distributions payable solely in the common stock of the
Company;

 

(c)                                  so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom and, after giving effect thereto (and any incurrence of Indebtedness
in connection therewith), the Company and its Subsidiaries shall be in pro forma
compliance with the financial covenants set forth in Section 7.11, such
compliance to be determined on the basis of financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), the
Company may make unlimited Permitted Share Repurchases so long as the
Consolidated Leverage Ratio is equal to or less than 2.00 to 1.00; provided,
that, if at any time that the Consolidated Leverage Ratio exceeds 2.00 to 1.00,
the aggregate additional Permitted Share Repurchases permitted pursuant to this
clause (c) in any fiscal year, when taken together with all Permitted Share
Repurchases previously consummated in such fiscal year, shall not exceed the
greater of $150,000,000 or 10% of Consolidated Net Worth as of the end of the
immediately preceding fiscal year (without any carry forward of unused portions
of such basket to subsequent fiscal years);

 

(d)                                 so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom and, after giving effect thereto (and any incurrence of Indebtedness
in connection therewith), the Company and its Subsidiaries shall be in pro forma
compliance with the financial covenants set forth in Section 7.11 (such
compliance to be determined on the basis of financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b);
provided that with respect to the Consolidated Leverage Ratio covenant in
Section 7.11(b), the Company may still demonstrate pro forma compliance to the
extent the Consolidated Leverage Ratio does not exceed 3.50 to 1.00 if the
Company is permitted to invoke an Elevated Ratio Period or if an Elevated

 

93

--------------------------------------------------------------------------------


 

Ratio Period is then in effect), the Company may (i) issue any Permitted
Convertible Indebtedness in accordance with Section 7.03 and enter into any
equity swaps or options on the capital stock of the Company in connection
therewith, (ii) satisfy its conversion or required repurchase obligations
related to any Permitted Convertible Indebtedness issued by the Company in
accordance with Section 7.03, in cash or Equity Interests of the Company or a
combination thereof, (iii) exercise or settle any equity swaps or options on the
capital stock of the Company entered into in connection with any Permitted
Convertible Indebtedness, in each case in cash or Equity Interests of the
Company or a combination thereof, and (iv) purchase Equity Interests of the
Company in connection with the issuance of any Permitted Convertible
Indebtedness; and

 

(e)                                  so long as no Default shall have occurred
and be continuing at the time thereof or would result therefrom and, after
giving effect thereto (and any incurrence of Indebtedness in connection
therewith), the Company and its Subsidiaries shall be in pro forma compliance
with the financial covenants set forth in Section 7.11 (such compliance to be
determined on the basis of financial information most recently delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b); provided that with
respect to the Consolidated Leverage Ratio covenant in Section 7.11(b), the
Company may still demonstrate pro forma compliance to the extent the
Consolidated Leverage Ratio does not exceed 3.50 to 1.00 if the Company is
permitted to invoke an Elevated Ratio Period or if an Elevated Ratio Period is
then in effect), the Company may declare and pay cash dividends and
distributions to its stockholders so long as the aggregate amount of cash
dividends and distributions paid pursuant to this clause (e) during any fiscal
year does not exceed $75,000,000.

 

7.07                        Change in Nature of Business.  Engage in any
business activity other than consulting, engineering and design services,
remediation, construction management, construction, technical services,
facilities operations and maintenance services, research and development,
program management and such other activities as are substantially related or
incidental thereto (including any of the foregoing related to alternative energy
production).

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Company and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

 

7.09                        Burdensome Agreements.  Enter into any Contractual
Obligation (other than this Agreement or any other Loan Document and, to the
extent no more restrictive than this Agreement, any documentation entered into
with respect to Indebtedness permitted by Section 7.03(k)) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Company or any
Subsidiary Guarantor that is its direct or indirect parent or to otherwise
transfer property to the Company or any Subsidiary Guarantor that is its direct
or indirect parent, (ii) of any Subsidiary other than an Excluded Subsidiary to
Guarantee the Indebtedness of the Company or (iii) of the Company or any
Subsidiary other than an Excluded Subsidiary to create, incur, assume or suffer
to exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person other than an Excluded Subsidiary if a Lien is granted to secure
another obligation of such Person.

 

94

--------------------------------------------------------------------------------


 

7.10                        Use of Proceeds.

 

(a)                                 Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose; provided, that, to the extent such purchase would not violate of
Regulation U of the FRB, the Company may make Permitted Share Repurchases in
accordance with the limitations set forth in clause (c) of Section 7.06.

 

(b)                                 Directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as a Lender, an Arranger, the Administrative Agent, the L/C
Issuer, the Swing Line Lender, or otherwise) of Sanctions.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio at any time during any period of four fiscal
quarters of the Company to be greater than 3.00 to 1.00; provided that if an
Acquisition or series of Acquisitions with aggregate consideration of
$50,000,000 or more occurs during a fiscal quarter, the Company shall have the
right to permit the Consolidated Leverage Ratio to exceed 3.00 to 1.00 during
such fiscal quarter and the subsequent three fiscal quarters (the “Elevated
Ratio Period”) so long as (i) the Consolidated Leverage Ratio does not exceed
3.50 to 1.00 at any time during the Elevated Ratio Period, and (ii) the
Consolidated Leverage Ratio is not in excess of 3.00 to 1.00 at any time during
the fiscal quarter that commences immediately after the end of the Elevated
Ratio Period.

 

7.12                        Amendment or Modification of Subordinated
Indebtedness or Permitted Convertible Indebtedness.  Amend, modify or change in
any manner any term or condition of any Subordinated Indebtedness or Permitted
Convertible Indebtedness, or any document governing Subordinated Indebtedness or
Permitted Convertible Indebtedness, so that the terms and conditions thereof are
any less favorable to the Administrative Agent and the Lenders than the terms
thereof as of the Closing Date or as of the date initially incurred in
compliance with the terms of this Agreement, as the case may be.

 

7.13                        Amendment or Modification of Organization
Documents.  Amend, modify or change in any manner any term or provision of any
Loan Party’s Organization Documents in any manner materially adverse to the
interests of any Secured Party.

 

7.14                        Payments of Subordinated Indebtedness or Permitted
Convertible Indebtedness.  Pay, prepay, redeem, purchase, defease or otherwise
acquire or satisfy in any manner prior to the scheduled due date thereof any
Subordinated Indebtedness or Permitted Convertible Indebtedness (other than
satisfy its conversion or required repurchase obligations in accordance with
Section 7.06(d)) or, in the case of Subordinated Indebtedness make any payment
on or in respect thereof (other than scheduled payments of interest made in the
form of additional Subordinated Indebtedness or common stock).

 

7.15                        Unconditional Purchase Obligations.  Enter into or
be a party to any contract for the purchase of materials, supplies, or other
property or services, if such contract requires that payment be made

 

95

--------------------------------------------------------------------------------


 

by it regardless of whether or not delivery is ever made of such materials,
supplies or other property or services; provided, that the Company or any
Subsidiary may enter into any such contract so long as (i) the aggregate amount
of all payments to be made under any such contract does not exceed $2,000,000,
and (ii) the aggregate amount of payments to be made under all such contracts in
any fiscal year does not exceed $5,000,000.

 

7.16                        Post-Closing Action.  Fail to deliver to the
Administrative Agent the items described on Schedule 7.16 within the applicable
time period specified therein.

 

7.17                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Company or any other Loan
Party fails to pay (i) when and as required to be paid herein, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Company fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, or 6.13 or Article VII, or any
Subsidiary Guarantor fails to perform or observe any term, covenant or agreement
contained in the Subsidiary Guaranty; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) notice
thereof from the Administrative Agent to the Company or (ii) the date any Loan
Party obtains knowledge thereof; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) The Company or any
Subsidiary (other than an Excluded Subsidiary) (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or

 

96

--------------------------------------------------------------------------------


 

otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Company or any Subsidiary (other than an Excluded Subsidiary) is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary (other than an Excluded Subsidiary) is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) there occurs any default in the payment when due, or in the performance or
observance of, any material obligation or, or material condition agreed to by,
the Company or any Subsidiary (other than an Excluded Subsidiary) with respect
to any purchase or lease of goods or services exceeding the Threshold Amount
(except only to the extent that the existence of any such default is being
contested by the Company or such Subsidiary in good faith and by appropriate
proceedings and appropriate reserves have been made with respect to such
default); or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries (other than an Excluded Subsidiary) institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) The Company or any Subsidiary (other than an Excluded Subsidiary) becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Company or any Subsidiary (other than an Excluded Subsidiary) (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, (ii) the Company or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount, or (iii) an event occurs with respect to a Foreign Government
Scheme or Arrangement which has resulted or could reasonably be expected to
result in liability of the Company or any Borrower in an aggregate amount in
excess of the Threshold Amount; or

 

97

--------------------------------------------------------------------------------


 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

 

(k)                                 Lien Priority.  Any Lien purported to be
created under any Security Instrument shall cease to be, or shall be asserted by
any Loan Party not to be, a valid and perfected Lien on any Collateral, with the
priority required by this Agreement, except as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents and except as otherwise expressly permitted by the terms of such
Loan Document; or

 

(l)                                     Subordination Agreements.  Any
subordination provision applicable to any Subordinated Indebtedness, at any time
after the incurrence of such Subordinated Indebtedness, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any such subordination provision; or any Loan
Party or any other Person breaches any such subordination provision; or

 

(m)                             Change of Control.  There occurs any Change of
Control; or

 

(n)                                 Debarment.  The Company or any of its
Subsidiaries (other than an Excluded Subsidiary) is debarred or suspended under
Section 9.4 of the Federal Acquisition Regulations or otherwise prohibited from
future contracting with agencies of the executive branch of the U.S, Government.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Borrower;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof)
and Cash Collateralize the Secured Permitted Bilateral Letters of Credit (in an
amount equal to the maximum potential drawings thereunder); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C

 

98

--------------------------------------------------------------------------------


 

Obligations and Secured Permitted Bilateral Letters of Credit as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.16 and 2.17, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer (including fees and time charges for
attorneys who may be employees of any Lender or the L/C Issuer), amounts payable
under Article III and reimbursement for amounts paid under Section 10.04(c)),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and Obligations in the
nature of drawn and unreimbursed amounts under Secured Permitted Bilateral
Letters of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks,
the Cash Management Banks and PBLOC Banks in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers and the
PBLOC Banks, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit and obligations comprised of
the aggregate undrawn amount of Secured Permitted Bilateral Letters of Credit,
in each case to the extent not otherwise Cash Collateralized by the Company
pursuant to Sections 2.03 and 2.16 and the terms of such Secured Permitted
Bilateral Letters of Credit ratably among the L/C Issuers and the PBLOC Banks in
proportion to the respective amounts described in this clause Fifth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;

 

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit and Secured Permitted Bilateral
Letters of Credit pursuant to clause Fifth above shall be applied to satisfy
drawings under such Letters of Credit and Secured Permitted Bilateral Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit and Secured Permitted Bilateral Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

99

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Bilateral Letters of
Credit shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Hedge Bank or PBLOC Bank, as the case may be. 
Each Cash Management Bank, Hedge Bank or PBLOC Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party to this Agreement.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), potential Hedge Bank, potential Cash
Management Bank and potential PBLOC Bank) and the L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Hedge Bank,
potential Cash Management Bank and potential PBLOC Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Instruments, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate

 

100

--------------------------------------------------------------------------------


 

thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Instruments, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website

 

101

--------------------------------------------------------------------------------


 

posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Company.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.  With effect from
the Resignation Effective Date, (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent as of the Resignation Effective Date),
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Company to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise

 

102

--------------------------------------------------------------------------------


 

agreed between the Company and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Administrative Agent was acting as
Administrative Agent and (ii) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Lenders and (B) in respect of any actions taken
in connection with transferring the agency to any successor Administrative
Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Revolving Credit Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the arranger(s), bookrunner(s), syndication
agent(s) or documentation agent(s) listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

103

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (l) of Section 10.01, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire

 

104

--------------------------------------------------------------------------------


 

Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders (in its capacities as a Lender, Swing Line Lender (if applicable),
potential Hedge Bank, potential Cash Management Bank and potential PBLOC Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent at its option
and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
occurrence of the Facility Termination Date, (ii) that is sold or otherwise
Disposed of or to be sold or otherwise Disposed of as part of or in connection
with any sale or other Disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, or (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i); and

 

(c)                                  to release any Subsidiary Guarantor from
its obligations under the Loan Documents to which it is a party if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Secured Cash Management Agreements, Secured Hedging
Agreements and Secured Permitted Bilateral Letters of Credit.  No Cash
Management Bank, Hedge Bank or PBLOC Bank who obtains the benefit of the
provisions of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Instrument shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any Guaranty or any Security Instrument) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangement have been made with respect to,
Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Secured Permitted Bilateral Letters of Credit unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank, Hedge Bank or PBLOC Bank, as the case may
be.

 

105

--------------------------------------------------------------------------------


 

9.12                        Quebec Matters.  For the purposes of the grant of
security under the laws of the Province of Quebec which may now or in the future
be granted or provided by any Loan Party, each of the Lenders (including in its
capacity as a potential Hedge Bank, Cash Management Bank or PBLOC Bank) and the
L/C Issuer hereby authorizes and appoints the Administrative Agent to act as the
holder of an irrevocable power of attorney (fondé de pouvoir) (within the
meaning of Article 2692 of the Civil Code of Quebec) in order to hold any
hypothec granted under the laws of the Province of Quebec as security for any
debenture, bond or other title of indebtedness that may be issued by any Loan
Party pursuant to a deed of hypothec and to exercise such rights and duties as
are conferred upon a fondé de pouvoir under the relevant deed of hypothec and
applicable laws (with the power to delegate any such rights or duties). 
Moreover, in respect of any pledge by any such Loan Party of any such debenture,
bond or other title of indebtedness, as security for any Obligations the
Administrative Agent shall also be authorized to hold such debenture, bond or
other title of indebtedness as agent and pledgee for its own account and for the
benefit of any of the other Secured Parties, the whole notwithstanding the
provisions of Section 32 of An Act respecting the Special Powers of Legal
Persons (Quebec).  Any person who becomes a Secured Party under this Agreement
shall be deemed to have consented to and ratified the foregoing appointment of
the Administrative Agent as fondé de pouvoir, and as agent and mandatary on
behalf of the relevant Secured Parties.  For greater certainty, the
Administrative Agent, acting as the holder of an irrevocable power of attorney
(fondé de pouvoir), shall have the same rights, powers, immunities, indemnities
and exclusions from liability as are prescribed in favor of the Administrative
Agent in this Agreement, which shall apply mutatis mutandis.  In the event of
the resignation and appointment of a successor Administrative Agent under this
Agreement, such successor Administrative Agent shall also act as the holder of
an irrevocable power of attorney (fondé de pouvoir).

 

9.13                        No Lender is an Employee Benefit Plan.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of

 

106

--------------------------------------------------------------------------------


 

subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless clause (a)(i) above is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (a)(iv) above, such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.

 

(c)                                  The Administrative Agent and the Arrangers
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the

 

107

--------------------------------------------------------------------------------


 

Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Company or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender; provided, however,
in the sole discretion of the Administrative Agent, only a waiver by the
Administrative Agent shall be required with respect to immaterial matters or
items specified in Section 4.01(a)(iii) or (iv) with respect to which the
Company has given assurances satisfactory to the Administrative Agent that such
items shall be delivered promptly following the Closing Date;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Credit Lenders or the Required Term Loan Lenders, as the case
may be;

 

(c)                                  extend or increase any Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(f)                                   change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(g)                                  to the extent such amendment relates to or
affects Loans to be made in an Alternative Currency, amend Section 1.06 or the
definition of “Alternative Currency” without the written consent of each
Revolving Credit Lender;

 

108

--------------------------------------------------------------------------------


 

(h)                                 change Section 2.05 in a manner that would
alter the order of application of any prepayments of Term Loans without the
written consent of each Term Loan Lender;

 

(i)                                     change (i) any provision of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than as provided in subclause (ii) of this clause (i)),
without the written consent of each Lender or (ii) the definition of “Required
Facility Lenders” as it relates to a Facility (or the constituent definition
therein relating to such Facility) without the written consent of each Lender
under such Facility;

 

(j)                                    release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(k)                                 release (i) the Company from the Company
Guaranty without the written consent of each Lender, or (ii) all or
substantially all of the value of the Subsidiary Guaranties without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or

 

(l)                                     impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of the Required Facility
Lenders under such Facility;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; and (v) any provision of any Loan
Document may be amended in a writing executed only by the Administrative Agent
and the Company to the extent such amendment is being made to address an
ambiguity, omission, mistake, defect or inconsistency in any such provision that
has been jointly identified by the Administrative Agent and the Company. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender or all Lenders or each affected Lender under
a Facility may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender may
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender or all Lenders or each affected Lender under a Facility that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, in the event an Applicant
Borrower or an Alternative Currency is approved by the Required Revolving Credit
Lenders but not all Revolving Credit Lenders, this Agreement may be amended (or
amended and restated) with the written consent of the Required Revolving Credit
Lenders, the Lenders providing the Additional Alternative Currency Loan Tranche
(as defined below), the Administrative Agent, the Company and the other
Borrowers then party hereto to allocate a portion of the Revolving Credit
Facility and Alternative Currency Sublimit to a replacement loan tranche
hereunder (the “Additional Alternative Currency Loan Tranche”); provided that

 

109

--------------------------------------------------------------------------------


 

(i) the aggregate principal amount of the Additional Alternative Currency Loan
Tranche, when added to the Aggregate Revolving Credit Commitments not
reallocated to the Additional Alternative Currency Loan Tranche, shall not
exceed the sum of the Aggregate Revolving Credit Commitments then in effect plus
any concurrent increase thereto pursuant to Section 2.15 (which increases may be
allocated to the Additional Alternative Currency Loan Tranche), (ii) the
aggregate principal amount of the Alternative Currency Sublimit allocated to the
Additional Alternative Currency Loan Tranche, when added to the Alternative
Currency Sublimit not reallocated to the Additional Alternative Currency Loan
Tranche, shall not exceed the Alternative Currency Sublimit then in effect,
(iii) the Applicable Rate for the Additional Alternative Currency Loan Tranche
shall not be higher than the Applicable Rate for the Revolving Credit Facility,
(iv) the availability period and maturity date of the Additional Alternative
Currency Loan Tranche shall not be shorter than the availability period and
maturity date of the Revolving Credit Facility, (v) all other terms applicable
to the Additional Alternative Currency Loan Tranche shall be substantially
identical to, or less favorable to the Lenders providing the Additional
Alternative Currency Loan Tranche than, those applicable to the Revolving Credit
Facility, and (vi) each of the conditions set forth in Section 4.02 shall be
satisfied as of the date thereof (it being understood that all references to
“the date of such Credit Extension” and the like in Section 4.02 shall be deemed
to refer to the effective date of the Additional Alternative Currency Loan
Tranche).  Without limitation of the foregoing any such amendment (or amendment
and restatement) may include amendments to or amendments and restatements of the
Loan Documents to permit extensions of credit under an Additional Alternative
Currency Loan Tranche and all related obligations and liabilities arising in
connection therewith from time to time outstanding to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and,
in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Revolving Credit Lenders, the
Lenders providing the Additional Alternative Currency Loan Tranche and the
Company, the Lenders providing the Additional Alternative Currency Loan Tranche
to participate in any required vote or action required to be approved by the
Required Revolving Credit Lenders or by any other number, percentage or class of
Lenders hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to a Borrower, the Administrative
Agent, any L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business

 

110

--------------------------------------------------------------------------------


 

Day for the recipient).  Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any other Loan Party, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Borrower’s, any other Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

111

--------------------------------------------------------------------------------


 

Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and

 

112

--------------------------------------------------------------------------------


 

disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out of pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount

 

113

--------------------------------------------------------------------------------


 

(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without

 

114

--------------------------------------------------------------------------------


 

the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$2,500,000, in the case of any assignment in respect of the Term Loan Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Company (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Company shall be deemed to have

 

115

--------------------------------------------------------------------------------


 

consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Term Loan Commitment or any Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such a Lender
or an Approved Fund with respect to such a Lender or (ii) any Term Loan to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Facility.

 

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to any Borrower, assign its
rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Company or any of the Company’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee

 

116

--------------------------------------------------------------------------------


 

of such interest shall be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by each of the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans (including
such Lender’s participations in L/C Obligations and/or Swing Line Loans) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection

 

117

--------------------------------------------------------------------------------


 

(b) of this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under subsection (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time any Lender assigns all of its Revolving Credit Commitment
and Revolving Credit Loans pursuant to subsection (b) above, such Lender may,
(i) upon 30 days’ notice to the Company and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line Lender. 
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America or any other Lender as L/C Issuer or Swing Line Lender, as the case may
be.  If any Lender resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all of
its Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If any
Lender resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Revolving Credit Loans or fund
risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (i) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (ii) the successor L/C Issuer shall issue

 

118

--------------------------------------------------------------------------------


 

letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special,

 

119

--------------------------------------------------------------------------------


 

time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender or the L/C Issuer or such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
and the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
and the other Loan Documents shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by telecopy or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement and the other Loan
Documents.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf

 

120

--------------------------------------------------------------------------------


 

and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If the Company is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

121

--------------------------------------------------------------------------------


 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT

 

122

--------------------------------------------------------------------------------


 

OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that:  (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between such Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) each of such Borrower and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower, any other Loan Party or any of
their respective Affiliates or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to such
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
any Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications, Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

123

--------------------------------------------------------------------------------


 

10.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the USA PATRIOT Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

10.19                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

124

--------------------------------------------------------------------------------


 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

10.21                 Release of Certain of Foreign Subsidiaries’ Obligations. 
Each of the parties hereto hereby agrees that, simultaneously with the
effectiveness of this Agreement, (a) that certain Subsidiary Guaranty Agreement
dated as of May 7, 2013 among the Specified Entities (as defined below) and the
Administrative Agent is terminated in its entirety, (b) each Specified Entity is
released from each Security Instrument (as defined in the Existing Credit
Agreement) to which it is a party and all of its obligations thereunder and
(c) the lien and security interest granted by each Specified Entity to the
Administrative Agent pursuant to each such Security Instrument shall
automatically be released without any further action by the Administrative
Agent.  As used herein, “Specified Entities” means, collectively, the entities
set forth in the table below.

 

Name

 

Entity Type / Jurisdiction

BPR Inc.

 

corporation under laws of Quebec, Canada

BPR-Énergie Inc.

 

corporation under laws of Quebec, Canada

BPR-Infrastructure Inc.

 

corporation under laws of Quebec, Canada

Parkland Pipeline Equipment Ltd.

 

corporation under laws of Alberta, Canada

Tetra Tech Canada Inc.

 

corporation under federal laws of Canada

Tetra Tech IN Inc.

 

corporation under laws of Quebec, Canada

Tetra Tech QC Inc.

 

corporation under laws of Quebec, Canada

Tetra Tech QE Inc.

 

corporation under laws of Quebec, Canada

Tetra Tech QI Inc.

 

corporation under laws of Quebec, Canada

Tetra Tech Coffey Holding Pty Limited

 

corporation under laws of Australia

 

[Signature pages follow.]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

/S/ DAN L. BATRACK

 

Name:

Dan L. Batrack

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

 

 

 

TETRA TECH CANADA HOLDING CORPORATION

 

 

 

 

 

By:

/S/ STEVEN M. BURDICK

 

Name:

Steven M. Burdick

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

COFFEY UK LIMITED

 

 

 

 

 

By:

/S/ RICHARD A. LEMMON

 

Name:

Richard A. Lemmon

 

Title:

Secretary

 

 

 

 

 

COFFEY SERVICES AUSTRALIA PTY. LTD.

 

 

 

 

 

By:

/S/ DAN L. BATRACK

 

Name:

Dan L. Batrack

 

Title:

Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/S/ HENRY PENNELL

 

Name:

Henry Pennell

 

Title:

Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/S/ MUKESH SINGH

 

Name:

Mukesh Singh

 

Title:

Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender and a L/C Issuer

 

 

 

 

 

By:

/S/ MICHAEL GIFT

 

Name:

Michael Gift

 

Title:

Director

 

 

 

 

 

By:

/S/ TOM WOOLGAR

 

Name:

Tom Woolgar

 

Title:

Managing Director (U.K.)

 

 

 

 

 

By:

/S/ HELEN ALVAREZ

 

Name:

Helen Alvarez

 

Title:

Managing Director (Canada)

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender and a L/C Issuer

 

 

 

 

 

By:

/S/ GLENN LEYRER

 

Name:

Glenn Leyrer

 

Title:

Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/S/ CATHERINE ABE

 

Name:

Catherine Abe

 

Title:

Senior Vice President

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/S/ JOHN S. LEITER

 

Name:

John S. Leiter

 

Title:

Senior Vice President, Global Relationship Manager

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD., as a Lender

 

 

 

 

 

By:

/S/ LAUREN HOM

 

Name:

Lauren Hom

 

Title:

Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/S/ MICHAEL GRAD

 

Name:

Michael Grad

 

Title:

Director

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

(Tetra Tech, Inc.)

Signature Page

 

--------------------------------------------------------------------------------